50020000560253139052942

HAUKAAS A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 1 of 60
Page 001

 

CWA

 

 

 

Policyholder Notice —- Countrywide

IMPORTANT INFORMATION

 

 

REQUEST FOR JURISDICTIONAL
INSPECTION OF PRESSURE EQUIPMENT

Many states and some cities issue certificates permitting the continued operation of certain equipment such as boilers,
water heaters and pressure vessels. Periodic inspections are required to renew these certificates. In most jurisdictions, as
part of an equipment breakdown policy, insurance company employees who have been licensed are authorized to perform
these inspections.

if:
* You own/operate pressure equipment that requires a certificate from a state, county, city or parish to operate
legally, and
- We insure that equipment under this Policy, and
* You would like CNA to perform the next required inspection:
Then:

Complete the form on page 2 and email, mail or fax as instructed:

No need to call or respond if you do not have boilers or pressure vessels that require operating certificates.

BY EMAIL: EBinspections@cna.com (please scan the completed form and attach)

BY MAIL: BY FAX: 609-524-3649

CNA Equipment Breakdown Risk Control

184 Liberty Corner Road

4" Floor, Suite 402

Warren, NJ 07059 BY PHONE: call 866-262-0540 — press "4"

Questions or inquiries can be made via any of the above methods of communication.

Please note the following:

+ Your jurisdiction(s) may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.
+ — lf CNA is required to pay the fee on your behalf, CNA will invoice you to recover that fee.
* All the provisions of the INSPECTION AND SURVEYS condition apply to the inspections described in this notice.

Failure to notify us can result in fines and penalties being issued to the equipment owner by the governing
jurisdiction. CNA is not responsible for said fines or penalties.

REMINDER

If new equipment is instailed or old equipment replaced that requires a jurisdictional inspection, please let us know by
transmitting the new information to the postal address/fax number/email address listed above and on the following page.

If this is a renewal and information (locations) has not changed, please disregard this notice.

lf inspection and maintenance are outside of your area of responsibility, we would appreciate your forwarding this notice to
the appropriate person. If no response is received, we are assuming there are no jurisdictional objects at your
location(s) and no inspections are required.

Note: Jurisdictional inspections are not conducted outside of the United States, its territories, possessions, or
Canada.

CNA62823XX (07-2017) EXH | BIT A Page 1 of 2
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 2 of 60
Page 002

 

CNA

 

 

 

Policyholder Notice — Countrywide

 

REQUEST FOR JURISDICTIONAL INSPECTION

 

Insured Name:

 

Facility/Location Name:

 

 

Policy Number: Policy Term:

 

 

 

Contact Person & Title:

Contact Phone Number(s)—Office: Cell:

 

 

Contact Email Address:

 

 

 

 

 

 

 

 

Location Address’ City State Zip
1.
2.
3.
Equipment Type?** Registration Certificate Expiration
Number Date
(Boiler, Pressure Vessel) (State #)

 

 

 

 

 

 

 

 

 

 

Completed By (Name & Date):

 

Telephone #/Email Address:
BY EMAIL: EBinspections@cna.com (please scan the completed form and attach)

BY MAIL: BY FAX: 609-524-3649
CNA Equipment Breakdown Risk Control

184 Liberty Corner Road

4" Floor, Suite 402

Warren, NJ 07059 BY PHONE: call 866-262-0540 — press "4"

 

‘If multiple objects and/or multiple locations, please list all required information on separate page(s).
“Boiler is defined as an enclosed vessel heated by fuel or electricity to produce steam or hot water.

’Pressure Vessel is defined as an enclosed vessel (tank) greater than 6 cubic feet (18 inches x 40 inches) to store liquid
or gas under pressure for use when needed.

‘LPG (ex: propane, propylene, butane & butylenes) Tank with vapor pressures not exceeding that allowed for commercial
propane. California requirement only.

CNA62823XX (07-2017) Copyright CNA All Rights Reserved. Page 2 of 2
§0020000560253139052943

ECACC A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 3 of 60

Page 003

 

 

 

 

Policy Holder Notice — Countrywide

 

 

IMPORTANT INFORMATION

 

NOTICE —- OFFER OF TERRORISM COVERAGE;
DISCLOSURE OF PREMIUM

THIS NOTICE DOES NOT FORM A PART OF THE POLICY, GRANT ANY COVERAGE OR CHANGE THE TERMS
AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

As used herein, 1) "we" means the insurer listed on the Declarations or the Certificate of Insurance, as applicable; and 2)
"you" means the first person or entity named on the Declarations or the Certificate of Insurance, as applicable.

You are hereby notified that under the Terrorism Risk Insurance Act, as extended and reauthorized ("Act"), you have a
right to purchase insurance coverage of losses arising out of acts of terrorism, as defined in Section 102(1) of the Act,
subject to all applicable policy provisions. The Terrorism Risk Insurance Act established a federal program within the
Department of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
future terrorist attacks.

This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions in the policy. If there is any
conflict between this Notice and the policy (including its endorsements), the provisions of the policy (including its
endorsements) apply.

CHANGE IN THE DEFINITION OF A CERTIFIED ACT OF TERRORISM

The Act applies when the Secretary of the Treasury certifies that an event meets the definition of an act of terrorism.
Originally, the Act provided that to be certified, an act of terrorism must cause losses of at least five million dollars and
must have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest to
coerce the government or population of the United States. However, the 2007 re-authorization of the Act removed the
requirement that the act of terrorism must be committed by or on behalf of a foreign interest, and now certified acts of
terrorism may encompass, for example, a terrorist act committed against the United States government by a United States
citizen, when the act is determined by the federal government to be "a certified act of terrorism.”

in accordance with the Act, we are required to offer you the ability to purchase coverage for losses resulting from an act of
terrorism that is certified under the federal program. The other provisions of this policy, including nuclear, war or military
action exclusions, will still apply to such an act.

DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES

The Department of the Treasury will pay a share of terrorism losses insured under the federal program. In 2015, the
federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable insurer
retention, and shall decrease by 1 percentage point per calendar year until equal to 80%.

LIMITATION ON PAYMENT OF TERRORISM LOSSES
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100

billion in a calendar year (January 1 through December 31), the Treasury shall not make any payment for any portion of
the amount of such losses that exceeds $100 billion.

 

CNA81758XX (Ed. 03-15) Copyright CNA All Rights Reserved. Page 1 of 2
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 4 of 60
Page 004

 

CNA

 

 

 

Policy Holder Notice — Countrywide

 

Further, this coverage is subject to a limit on our liability pursuant to the federal law where, if aggregate insured losses
attributable to terrorist acts certified under the Act exceed $100 billion in a calendar year (January 1 through December 31)
and we have met our insurer deductible under the Act, we shall not be liable for the payment of any portion of the amount
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata allocation
in accordance with procedures established by the Secretary of the Treasury.

CONFIRMATION OF ACCEPTANCE OF COVERAGE

In accordance with the Act, we offered you coverage for losses resulting from an act of terrorism that is certified under the
federal program. This notice confirms that you have chosen to accept our offer of coverage for certified acts of terrorism.
The policy's other provisions, including nuclear, war or military action exciusions, will still apply to such an act. The
premium charge for terrorism coverage, if any, is shown separately on the Declarations or the Certificate of Insurance, as
applicable.

 

CNA81758XX (Ed. 03-15) Copyright CNA All Rights Reserved. Page 2 of 2
LACUNA A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 5 of 60
Page 005

CNA

CNA Connect

New Business Declaration

POLICY NUMBER COVERAGE PROVIDED BY FROM - POLICY PERIOD - TO
B 6025313905 VALLEY FORGE INSURANCE COMPANY 08/31/2019 08/31/2020
151 N Franklin
CHICAGO, IL 60606

INSURED NAME AND ADDRESS
T2i Optique
8300 E HAYDEN RD #B-112

SCOTTSDALE, AZ 85258

AGENCY NUMBER AGENCY NAME AND ADDRESS
094353 NEATE DUPEY INSURANCE GROUP LLC
STE 204

7400 E PINNACLE PEAK RD
SCOTTSDALE, AZ 85255
Phone Number: (480)391-3000

BRANCH NUMBER BRANCH NAME AND ADDRESS

560 PHOENIX BRANCH
4150 N DRINKWATER BLVD S-105
SCOTTSDALE, AZ 85251
Phone Number: (480) 941-3200

This policy becomes effective and expires at 12:01 A.M. standard time at your mailing
address on the dates shown above.

The Named Insured is a Limited Liability Company

Your policy is composed of this Declarations, with the attached Common Policy Conditions,
Coverage Forms, and Endorsements, if any. The Policy Forms and Endorsement Schedule shows
all forms applicable to this policy at the time of policy issuance.

The Estimated Policy Premium Is $787.00
Terrorism Risk Insurance Act Premium $15.00
Audit Period ta Nok Audilable

INSURED Page 1 of
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 6 of 60

POLICY NUMBER INSURED NAME AND ADDRESS Page 006
B 6025313905 I2i Optique

8300 E HAYDEN RD #B-112

SCOTTSDALE, AZ 85258

PROPERTY COVERAGE . LIMIT OF INSURANCE

The following deductible applies unless a separate deductible is shown on the Schedule of
Locations and Coverage.

Deductible: $1,000
Business Income and Extra Expense Coverage
Business Income and Extra Expense 12 Months Actual Loss Sustained
Business Income and Extra Expense - Dependent Properties $10,000
Employee Dishonesty $25,000
Forgery and Alteration $25,000
LIABILITY COVERAGE LIMIT OF INSURANCE
Liability and Medical Expense Limit - Each Occurrence $1,000,000
Medical Expense Limit -- Per Person $10,000
Personal and Advertising Injury $1,000,000
Products/Completed Operations Aggregate $2,000,000
General Aggregate $2,000,000
Damage To Premises Rented To You $300,000
Employment Practices/Fiduciary Liability Retroactive Date: 08/31/2019 $10,000
EPLI Deductible: SO
Hired Auto Liability $1,000,000
Nonowned Auto Liability $1,000,000

INSURED Page 2 of

 
UAT A AN A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20

INSURED NAME AND ADDRESS
I2i Optique

POLICY NUMBER
B 6025313905

8300 E HAYDEN RD #B-112

SCOTTSDALE, AZ

85258

SCHEDULE OF LOCATIONS AND COVERAGE

LOCATION 1 BUILDING 1
8300 N HAYDEN RD STE B112
Store #1
SCOTTSDALE, AZ 85258

Construction: Joisted Masonry

Class Description: OPTICAL GOODS STORES

Building Glass Deductible: $100
Inflation Guard 3%

PROPERTY COVERAGE
Accounts Receivable
Building
Business Personal Property
Electronic Data Processing

Equipment Breakdown

Fine Arts

Ordinance or Law - Demolition Cost,

2

Seasonal Increase: 25%
Sewer or Drain Back Up

Valuable Papers & Records

Increased Cost of Construction

INSURED

Page 7 of 60

Page 007

LIMIT OF INSURANCE
$25,000
$3,000
$50,000
$50,000
$53,000
$25,000

$25,000

$25,000

$25,000

Page 3 of
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 8 of 60

POLICY NUMBER INSURED NAME AND ADDRESS Page 008
B 6025313905 I2i Optique

8300 E HAYDEN RD #B-112

SCOTTSDALE, AZ 85258

LOSS PAYEE SCHEDULE
All loss payees as their interests may appear in the Covered Property.

The following provisions apply in accordance with the insurable interest of the loss
payee: Loss Payee

Description of Property: Any Covered Property in which a loss payee, creditor or lender
holds an interest, including any person or organization you have entered a contract with
for the sale of Covered Property.

LOCATION 1 BUILDING 1

Description of Property: 8300 N Hayden Rd #B-112
Loss Payee Type: Building Owner Loss Payable
Loss Payee Name and Address:

SCOTTLIN LLC, AS LANDLORD C/O ARIZONA PARTNERS
8300 N Hayden Rd

Ste A100

SCOTTSDALE , AZ 85258

INSURED Page 4 of

 
EAU

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 9 of 60

POLICY NUMBER
B 6025313905

INSURED NAME AND ADDRESS Page 009
I2i Optique

8300 E HAYDEN RD #B-112

SCOTTSDALE, AZ 85258

FORMS AND ENDORSEMENTS SCHEDULE

The following list shows the Forms, Schedules and Endorsements by Line of Business that are

a part of this policy.

COMMON

FORM NUMBER

CNA79203XX 06/2014
CNA80103XX 09/2014
CNA81751XX 03/2015
SB146914D 08/2014
SB147075A 01/2006
SB147082E 04/2014
SB147086B 04/2010

COMMERCIAL PROPERTY

FORM NUMBER

SB1468011 04/2014
SB146802E 06/2016
SB146803A 01/2006
SB146804A 01/2006
SB146805B 06/2016
SB146806B 01/2008
SB146807E 06/2016
SB146808A 01/2006
SB146809C 07/2009
SB146810A 01/2006
SB146811A 01/2006
SB146812¢c 04/2010
SB146813B 01/2008
SB146814B 03/2006
SB146815A 01/2006
SB146816A 01/2006
SB146817A 01/2006
SB146818A 01/2006
SB146819A 01/2006
SB146820C 06/2011
SB146821A 01/2006
SB146822A 01/2006
SB146823B 01/2008
SB146824B 01/2008
SB146825C. 06/2011
SB146826B 01/2008
SB146827F 06/2011
SB146828E 04/2014
SB146830B 01/2008
SB146831B 06/2011
SB146832B 01/2008
SB146833A 01/2006
SB146834A 01/2006
SB146835A 01/2006
SB146836A 01/2006
SB146837A 01/2006
SB146838C 06/2011
SB146839F 06/2011
SBL46936A 01/2006

FORM TITLE

Exclusion - Access or Disclosure of Confidential
Primary and Non Contributory - Other Ins Condition
Cap on Losses from Certified Acts of Terrorism
Arizona Changes

Economic and Trade Sanctions Condition
Businessowners Common Policy Conditions

Loss Payable Provisions

FORM TITLE

Businessowners Special Property Coverage Form
Business Income and Extra Expense :
Seasonal Increase

Arson and Theft Reward

Claim Data Expense

Debris Removal

Employee Dishonesty

Expediting Expenses

Fine Arts

Fire Department Service Charge

Fire Protective Equipment Discharge

Forgery and Alteration

Newly Acquired or Constructed Property

Ordinance or Law

Outdoor Trees, Shrubs, Plants and Lawns
Pollutant Clean Up and Removal

Preservation of Property

Temporary Relocation of Property

Water Damage, Other Liquids, Solder, Molten Damage
Accounts Receivable

Appurtenant Buildings and Structures

Building Glass

Business Income Extra Expense - Dependent Property
Business Income Extra Expense-Newly Acquired Locs
Business Personal Property Off Premises

Civil Authority

Electronic Data Processing

Equipment Breakdown

Money Orders and Counterfeit Paper Currency
Nonowned Detached Trailers

Ordinance or Law-Increased Period of Restoration
Outdoor Property

Personal Effects

Signs

Spoilage Consequential Loss

Theft Damage to Rented Properly

Valuable Papers and Records

Sewer or Drain Back Up

Inflation Guard

INSURED Page 5 of 6
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 10 of 60

POLICY NUMBER INSURED NAME AND ADDRESS Page 010
B 6025313905 I2i Optique

8300 E HAYDEN RD #B-112

SCOTTSDALE, AZ 85258

FORMS AND ENDORSEMENTS SCHEDULE

COMMERCIAL PROPERTY

FORM NUMBER FORM TITLE .

SB147084B 07/2009 Fungi, Wet Rot, Dry Rot and Microbe Exclusion
SB300129B 01/2008 Targeted Hacker Attack

SB300139C 04/2014 Protective Safeguards

SB300456A 07/2007 Concurrent Causation, EFarth Movmnt, Water Excl Chg
SB300596A 01/2008 Identity Theft/Recovery Services Endorsement
SB300602A 01/2008 Tenants Improvements and Betterments for Building
SB300618D 06/2016 Choice Extra Endorsement

COMMERCIAL GENERAL LIABILITY

FORM NUMBER FORM TITLE

SB146902G 06/2016 Hired Auto and Non-owned Auto Liability
SB146932F 06/2016 Blanket Additional Insured - Liability Extengion
SB147079A 01/2006 War Liability Exclusion

SB147080A 01/2006 Exclusion - Silica

SB147083B 07/2009 Fungi /Mold/Mildew/Yeast/Microbe Exclusion
SB147088A 01/2006 Exclusion - Asbestos

SB147089A 01/2006 Employment - Related Practices Exclusion
SB300000D 04/2014 Businessowners Liability Coverage Form
SB300441A 01/2007 Fiduciary Liability Coverage Form

SB300449A 01/2007 Single Limit of Insurance Endorsement

SB300450A 01/2007 Employment Practices Liability Coverage Form
SB300849A 07/2009 Recd and Distribution of Material or information

*** PLEASE READ THE ENCLOSED IMPORTANT NOTICES CONCERNING YOUR POLICY ***

FORM NUMBER FORM TITLE

CNA62823XX 07/2017 Reg For Jurisdictional Inspection Of Pressure Equp
CNA81758XX 03/2015 Notice - Offer of Terrorism Disclosure of Premium
CNA95404XX 03/2019 CNA Coverpage Form

 

Countersignature

CaP

Chairman of the Board Secretary

 

SB-146895-A (Ed. 01/06) INSURED Page 6

of
50020000560253139052947

LATA AR

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 11 of 60

Page 011
CNA79203XX

CNA (06-14)

EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL

INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY
INJURY EXCEPTION

It is understood and agreed that this endorsement amends the BUSINESSOWNERS LIABILITY COVERAGE FORM as
follows:

Under Exclusions, the exclusions Applicable to Business Liability Coverage are amended to:

Delete the exclusion entitled Electronic Data and replace it with the following:
This insurance does not apply to:
Access or Disclosure Of Confidential Or Personal Information And Data-related Liability

(1) Damages, other than damages because of "personal and advertising injury,” arising out of any access to or
disclosure of any person's or organization's confidential or personal information, including patents, trade secrets,
processing methods, customer lists, financial information, credit card information, health information or any other
type of nonpublic information; or

(2) Damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or inability to
manipulate electronic data.

This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of that
which is described in Paragraph (1) or (2) above.

However, unless Paragraph (1) above applies, this exclusion does not apply to damages because of "bodily injury."

As used in this exclusion, electronic data means information, facts or programs stored as or on, created or used on, or
transmitted to or from computer software, including systems and applications software, hard or floppy disks, CD-
ROMs, tapes, drives, cells, data processing devices or any other media which are used with electronically controlled
equipment.

Add the following to the exclusion entitled Personal and Advertising Injury:
This insurance does not apply to:

Personal And Advertising Injury

"Personal and advertising injury":

Arising out of any access to or disclosure of any person's or organization's confidential or personal information,
including patents, trade secrets, processing methods, customer lists, financial information, credit card information,
health information or any other type of nonpublic information.

This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of any
person's or organization's confidentia! or personal information.

All other terms and conditions of the Policy remain unchanged.

 

CNA79203XX (06-14)
Page 1 of 1

Copyright, CNA All Rights Reserved.
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 12 of 60

Page 012
CNA80103XX

CNA 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PRIMARY AND NONCONTRIBUTORY-
OTHER INSURANCE CONDITION

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COMMON POLICY CONDITIONS

The following is added to Paragraph H. Other Insurance and supersedes any provision to the contrary:
Primary And Noncontributory Insurance

This insurance is primary to and will not seek contribution from any other insurance available to an additional insured
under your policy provided that:

1. The additional insured is a Named Insured under such other insurance; and

2. You have agreed in writing in a contract or agreement that this insurance would be primary and would not seek
contribution from any other insurance available to the additional insured,

All other terms and conditions of the Policy remain unchanged.

 

 

 

CNA80103XX (09-14)
Page 1 of 1

Copyright, CNA All Rights Reserved. Includes copyrighted material of insurance Services Office, Inc., with its permission

 
§0020000560253 139052948

CANA TAC A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 13 of 60

Page 013
CNA81751XX

CVA (Ed. 3-15)

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
ENDORSEMENT

SCHEDULE

Solely with respect to any Coverage Part set forth in the Schedule, it is understood and agreed as follows:

Whenever used in this endorsement, 1) “we" means the insurer listed on the Declarations or the Certificate of Insurance,
as applicable; and 2) "you" means the first person or entity named on the Declarations or the Certificate of Insurance, as
applicable.

A. Cap on Certified Terrorism Losses

“Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in consultation with the
Secretary of Homeland Security and the Attorney General of the United States, to be an act of terrorism pursuant to
the Terrorism Risk Insurance Act, as extended and reauthorized (the "Act"). The criteria contained in the Act for a
"certified act of terrorism” include the following:

1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
subject to the Terrorism Risk Insurance Act; and

2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
individual or individuals as part of an effort to coerce the civilian population of the United States or to influence the
policy or affect the conduct of the United States Government by coercion.

If aggregate insured losses attributable to terrorist acts certified under the Act exceed $100 billion in a calendar year
(January 1 through December 31) and we have met our insurer deductible under the Act, we shall not be liable for the
payment of any portion of the amount of such losses that exceeds $100 billion, and in such case insured losses up to
that amount are subject to pro rata allocation in accordance with procedures established by the Secretary of the
Treasury.

B. Application of Exclusions

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not
serve to create coverage for any loss which would otherwise be excluded under this Policy, such as losses excluded
by the Nuclear Hazard Exclusion or the War And Military Action Exclusion.

All other terms and conditions of the Policy remain unchanged.

 

 

CNA81751XX (Ed. 3-15)
Page 1 of 1

Copyright, CNA All Rights Reserved.
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 14 of 60

CHA

Page 014

SB-146801-I
(Ed. 04-14)

BUSINESSOWNERS
SPECIAL PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is

and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we,"

"us" and "our" refer to the company providing the insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION G — PROPERTY
DEFINITIONS, and SECTION H — MALICIOUS CODE, SYSTEM PENETRATION, AND DENIAL OF SERVICE

DEFINITIONS.
A. COVERAGE

We will pay for direct physical loss of or damage to
Covered Property at the premises described in the
Declarations caused by or resulting from a Covered
Cause Of Loss.

1. Covered Property

Covered Property includes Buildings as described
under a. below, Business Personal Property as
described under b. below, or both, depending on
whether a Limit of Insurance is shown in the
Declarations for the type of property. Regardless
of whether coverage is shown in the Declarations
for Buildings, Business Personal Property, or both,
there is no coverage for property described under
Paragraph A.2. Property Not Covered.

a. Buildings, meaning the buildings and
structures at the premises described in the
Declarations, including:

(1) Completed Additions;
(2) Fences
(3) Fixtures, including outdoor fixtures;
(4) Retaining walls, whether or not attached;
(5) Permanently installed:
(a) Machinery; and
(b) Equipment;
(6) Outdoor swimming pools;

(7) Personai Property owned by you that is
used to maintain or service the building or
structure or the premises, including:

(a) Fire extinguishing equipment;
(b) Outdoor furniture;
(c) Floor coverings;

(d) Appliances used for refrigerating,
ventilating, cooking, dishwashing or
laundering;

{e) Lawn maintenance and = snow
removal equipment; and

(f) Alarm systems;
(8) If not covered by other insurance:

(a) Alterations and repairs to the building
structure:

(bo) Materials, equipment, supplies and
temporary structures, on or within
1,000 feet of the described premises,
used for making alterations or repairs
to the building or structure.

b. Business Personal Property located in or on
the buildings at the described premises or in
the open (or in a vehicle) within 1,000 feet of
the described premises, including;

(1) Property that you own that is used in your
business;

(2) Property of others that is in your care,
custody or control;

(3) Your use interest as tenant in
improvements and betterments.
Improvements and  betterments are
fixtures, alterations, installations — or
additions:

(a) Made a part of the building or
structure you occupy or lease but do
not own; and

(b) You acquired or made at your
expense but are not permitted to
remove;

(4) Leased personal property for which you
have a contractual responsibility to
insure, unless otherwise provided for
under Paragraph A.1.b.(2).;

(5) Your leasehold interest in improvements
and betierments which are not damaged
or destroyed, but which you lose because
your lease is cancelled by the lessor as a
result of damage to the building from a
Covered Cause of Loss. When_ this
occurs, we will calculate the value of your
interest in the improvements and

SB-146801-! Includes copyrighted material of Insurance Services Office, Inc., with its permission Page 1 of 22

(Ed. 04-14)
§0020000560253 139052949

LAAN AA

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 15 of 60

betterments as though they had been
damaged or destroyed and not repaired
or replaced promptly, as provided In the
Valuation Loss Condition;

(6) Your "money" and "securities";
(7) "Stock."

(8) Tools and equipment owned by your
employees which are used in your
business operations.

2. Property Not Covered
Covered Property does not include:
a. Aircraft;
b. Automobiles held for saie;
c. Vehicles or self-propelled machines that are:

(1) Licensed for use on public roads (subject
to motor vehicle registration); or

(2) Operated principally away from the
described premises;

This paragraph does not apply to:

(1) Vehicles or self-propelled machines or
autos that you manufacture, process or
warehouse;

(2) Vehicles or self-propelled machines, other
than autos, that you hold for sale; or

(3) Trailers or semi-trailers, except as
provided in the Non-Owned Detached
Trailers Coverage.

d. Dams or dikes;

e. Contraband, or property in the course of
illegal transportation or trade;

f. The cost of excavating, grading, backfilling or
filling (except those costs necessary due to
repair of buildings insured under this
Coverage Form from a Covered Cause of
Loss), reclaiming or restoring iand or water;

g- Water or land whether in its natural state or
otherwise (including land on which the
property is located), land improvements,
growing crops or standing timber;

h. Outdoor trees, shrubs, plants and lawns, other
than "stock" except as provided in the
Outdoor Trees, Shrubs, Plants and Lawns
Additional Coverage;

i. The following property while outside of the
buildings:

(1) Bridges, walks, roadways, patios or other
paved surfaces; or

q.

Page 015

SB-146801-1
(Ed. 04-14)

(2) Outdoor radio or television antennas
(including satellite dishes) and including
their lead-in wiring, masts or towers;

Except as provided in the Outdoor Property
Coverage Extension;

Watercraft (including motors, equipment and
accessories) while afloat;

Accounts and bills, except as provided in the
Accounts Receivable Coverage Extension;

"Valuable Papers and Records," except as
provided in the Valuable Papers and Records
Coverage Extension;

Property that is covered under another
Coverage Form of this or any other policy in
which it is more specifically described, except
for the excess of the amount due (whether
you can collect on it or not) from that other
insurance;

"Fine Arts," except as provided in the Fine
Arts Additional Coverage;

Bullion, gold, silver, platinum and other
precious alloys or metals, unless they are
used in your “operations” (theft limitation
applies);

"Electronic data processing equipment" and
"Electronic media and data" (not including
"stock"),except as provided in the Electronic
Data Processing Equipment, Electronic Media
and Data and Electronic Data (EDP Coverage
Form) Coverage Extension, the Business
Income And Extra Expense Coverage
Extension, the Accounts Receivable
Coverage Extension or the Targeted Hacker
Attack Coverage Extension;

Your Business Personal Property coverage is
extended to provide excess coverage for loss
to the Electronic Data Processing Equipment
and Electronic Media and Data (EDP
Coverage Form) located only at the described
premises and resulting from a covered cause
of loss. All exclusions applicable to Business
Personal Property apply to this excess
coverage. This excess coverage is included in
and is not in addition to the limits applicable to
your Business Persurial Properly.

Outdoor signs, except as provided in the
Signs Coverage Extension.

Covered Causes of Loss

RISKS OF DIRECT PHYSICAL LOSS unless the
loss is:

a.
b.

Excluded in section B. EXCLUSIONS:

Limited in paragraph A.4. Limitations; or

SB-146801-! includes copyrighted material of Insurance Services Office, Inc., with its permission Page 2 of 22

(Ed. 04-14)
SB-146801-l

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 16 of 60

Excluded or limited by other provisions of this
policy.

4. Limitations

We will not pay for loss of or damage to:

(1) The “interior of any building or structure"
or to personal property in the building or
structure, caused by rain, snow, sleet or
ice whether driven by wind or not, unless:

(a) The building or structure first sustains
actual damage to the roof or walls by
wind or hail and then we will pay only
for the loss to the “interior of the
building or structure" or the personal
property in the building or structure
that is caused by rain, snow, sleet,
sand or dust entering the building(s)
or structure(s) through openings in
the roof or walls made by direct
action of wind; or

(b) The loss or damage is caused by or
results from thawing of snow, sleet or
ice on the building or structure.

(2) Steam boilers, steam pipes, steam
engines or steam turbines caused by or
resulting from any condition or event
inside such equipment. But we will pay for
loss of or damage to such equipment
caused by or resulting from an explosion
of gasses or fuel within the furnace of any
fired vessel or within the flues or
passages through which the gasses of
combustion pass.

(3) Hot water boilers or other water heating
equipment caused by or resulting from
any condition or event inside such boilers
or equipment, other than an explosion.

We will not pay for loss of or damage to the
following types of property unless caused by
any of the "specified causes of loss" or
building glass breakage

(1) Live animals, birds or fish, and then only
if they are killed or their destruction is
made necessary. This limitation does not
apply to animals, birds or fish owned by
you and held as "stock."

(2) Fragile articles such as glassware,
statuary, marbles, chinaware and
porcelains, if broken. This limitation does
not apply to:

(a) Glass that is part of the exterior or
interior of a building or structure;

(b) Containers or property heid for sale;
or

Page 016

SB-146801-1
(Ed. 04-14)

(c) Photographic or scientific instrument
lenses.

c. For loss or damage by theft, the following
types of property are covered only up to the
limits shown:

(1) $2,500 for furs, fur garments, and
garments trimmed with fur.

(2) $5,000 for jewelry, watches, watch
movements, jewels, pearls, precious and
semi-precious stones, bullion, gold, silver,
platinum and other precious alloys or
metals. This limit does not apply to
jewelry and watches worth $500 or less
per item.

(3) $25,000 for patterns, dies, molds and
forms.

d. We will not pay for any loss or damage
caused by any of the following even if they
are Covered Causes of Loss if the building
where loss or damage occurs has been
"vacant" for more than 60 consecutive days
before that loss or damage occurs:

(1) Vandalism;

(2) Sprinkler leakage, unless you have
protected the system against freezing;

(3) Building glass breakage;

(4) Discharge or leakage of water;
(5) "Theft"; or

(6) Attempted "theft."

With respect to Covered Causes of Loss other
than those listed in 4.d.(1) through 4.d.(6)
above, we will reduce the amount we would
otherwise pay for the loss or damage by 15%.

5. Additional Coverages

Additional Coverages may be attached to this
Policy (designation would appear in the attached
form(s)). Unless otherwise stated, payments made
under these Additional Coverages are in addition
to the applicable Limits of Insurance.

6. Coverage Extensions

Coverage forms may be attached to this Policy
and designated as Caverage Extensions (such
designation would appear in the attached form(s).
Unless otherwise stated, payments made under
these Coverage Extensions are subject to and not
in addition to the applicable Limits of Insurance in
this Coverage Form.

B. EXCLUSIONS

1. We will not pay for loss or damage caused directly
or indirectly by any of the following. Such loss or

Includes copyrighted material of Insurance Services Office, Inc., with its permission Page 3 of 22
50020000560253139052950

EA AN

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 17 of 60

damage is excluded regardless of any other cause
or event that contributes concurrently or in any
sequence to the loss.

a

b.

Ordinance or Law
(1) The enforcement of any ordinance or law:

(a) Regulating the construction, use or
repair of any property; or

(b) Requiring the tearing down of any
property, including the cost of
removing its debris.

(2) This exclusion applies whether the loss
results from:

(a) An ordinance or law that is enforced
even if the property has not been
damaged; or

(b) The increased costs incurred to
comply with an ordinance or law in
the course of construction, repair,
renovation, remodeling or demolition
of property, or removal of its debris,
following a physical loss to that
property.

Earth Movement

(1) Earthquake, including any earth sinking,
rising or shifting related to such event;

(2) Landslide, including any earth sinking,
rising or shifting related to such event;

(3) Mine subsidence, meaning subsidence of

SB-146801-!
(Ed. 04-14)

a man-made mine, whether or not mining
activity has ceased;

(4) Earth sinking (other than — sinkhole
collapse), rising or shifting including soil
conditions which cause settling, cracking
or other disarrangement of foundations or
other parts of realty. Soil conditions
include contraction, expansion, freezing,
thawing, erosion, improperly compacted
soil and the action of water under the
ground surface.

But if Earth Movement, as described in
Paragraphs (1) through (4) above, results
in fire or explosion, we will pay for the
loss or damage caused by that fire or
explosion,

(5) Volcanic eruption, explosion or effusion.
But if volcanic eruption, explosion or
effusion results in fire, building glass
breakage or volcanic action, we will pay
for the loss or damage caused by that
fire, or volcanic action.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

c.

Page 017

SB-146801-I
(Ed. 04-14)

Volcanic action means direct loss or
damage resulting from the eruption of a
volcano when the loss or damage is
caused by:

(a) Airborne volcanic blast or airborne
shock waves;

(b) Ash, dust or particulate matter: or
(c) Lava flow.

All volcanic eruptions that occur within
any 168 hour period will constitute a
single occurrence,

Voicanic action does not include the cost
to remove ash, cust or particulate matter
that does not cause direct physical loss of
or damage to Covered Property.

Governmental Action

Seizure or destruction of property by order of
governmental authority.

But we will pay for loss or damage caused by
or resulting from acts of destruction ordered
by governmental authority and taken at the
time of a fire to prevent its spread, if the fire
would be covered under this policy.

Nuclear Hazard

Nuclear reaction or radiation, or radioactive
contamination, however caused.

But if nuclear reaction or radiation, or
radioactive contamination, results in fire, we
will pay for the loss or damage caused by that
fire.

Power Failure or Fluctuation

The failure or fluctuation of power or other
utility service supplied fo the described
premises, however caused, if the cause of the
failure or fluctuation occurs away from the
described premises.

But if the failure or fluctuation of power or
other utility service results in a Covered
Cause of Loss, we will pay for the loss or
damage caused by that covered cause of
Loss.

War And Military Action
(1) War, including undeclared or civil war;

(2) Warlike action by a _ military force,
including action in hindering or defending
against an actual or expected attack, by
any government, sovereign or other
authority using military personnel or other
agents; or

Page 4 of 22
SB-146801-I
(Ed. 04-14)

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 18 of 60

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

Water

(1) "Flood," surface water, waves, tides, tidal
waves, overflow of any body of water, or
their spray, all whether driven by wind or
not;

(2) Mudslide or mudflow;

(3) Water or sewage that backs up or
overfiows from a sewer, drain or sump; or

(4) Water under the ground surface pressing
on, or flowing or seeping through:

(a} Foundations, walls, floors or paved
surfaces;

(b) Basements, whether paved or not; or
{c) Doors, windows or other openings.

But if Water, as described in Paragraphs
(1) through (4), results in fire, explosion or
sprinkler leakage, we will pay for the loss
or damage caused by that fire, explosion
or sprinkler leakage.

Neglect

Neglect of an insured to use reasonable
means to save and preserve property from
further damage at and after the time of loss.

Collapse of Buildings

Collapse of buildings meaning an abrupt
failing down or caving in of a building or any
part of a building with the result being that the
building or part of a building cannot be
occupied for its intended purpose.

(1) This exclusion does not apply to collapse
of buildings if caused only.by one or more
of the following:

(a) A "specified cause of loss" or
breakage of building glass;

(b) Decay, insect or vermin damage that
is hidden from view, unless the
presence of such decay or insect or
vermin damage is known to an
insured prior to collapse;

(c) Weight of people or personal
property;

(d) Weight of rain that collects on a roof;
or

(e) Use of defective material or methods
in construction, remodeling or

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 018

SB-146801-I
(Ed. 04-14)

renovation if the collapse occurs
during the course of construction,
remodeling or renovation; or

(f) Use of defective material or methods
in construction, remodeling — or
renovation if the collapse occurs after
construction, remodeling or
renovation is complete and is caused
in part by a cause of loss listed in
Paragraphs (a) through (d) above.

In the event collapse results in a Covered
Cause of Loss, we will only pay for the
resulting loss or damage by that Covered
Cause of Loss.

We will not pay for loss of or damage to
the following types of property, if
otherwise covered in this Coverage Form
under Paragraphs (1){b) through (1)(f)
above, unless the loss or damage is a
direct result of the collapse of a building:

(a) Awnings, gutters and downspouts:

(b) Outdoor radio or television antennas
(including microwave or _ satellite
dishes) and their lead-in wiring,
masts or towers;

(c) Fences;
(d) Piers, wharves and docks;

(e) Beach or diving
appurtenances;

platforms or

(f) Retaining walls;

(g) Walks, roadway and other paved
surfaces:

(h) Yard fixtures; or
(i) Outdoor swimming pools.
A building or part of a building that:

(a) Is in imminent danger of abruptly
falling down or caving in; or

(b) Suffers a substantial impairment of
structural integrity;

is not considered to have collapsed but is

considered to be in a state of imminent
collapse.

With respect to buildings in a state of
imminent collapse, we will not pay for loss
ot damage unless the state of imminent
collapse first manifests itself during the
policy period and is cause only by one or
more of the following which occurs during
the policy period:

Page 5 of 22
$0020000560253 139052951

LAMA

2. We

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 19 of 60

(a) A "specified cause of loss" or
breakage of glass

(b) Weight of people or personal
property;

(c) Weight of rain that collects on a roof;
or

(d) Use of defective material or methods
in construction, remodeling or
renovation if the state of imminent
collapse occurs during the course of
construction, remodeling or
renovation.

Malicious Code

Any "malicious code."
System Penetration

Any “system penetration."
Denial of Service

Any "denial of service."

will not pay for loss or damage caused by or

resulting from any of the following:

a.

SB-146801-I
(Ed. 04-14)

Electrical Apparatus

Artificially generated electrical current,
including electric arcing, that disturbs
electrical devices, appliances or wires.

But if artificially generated electrical current
results in fire, we will pay for the loss or
damage caused by fire.

Consequential Loss
Delay, loss of use or loss of market.
Smoke, Vapor, Gas

Smoke, vapor or gas from agricultural
smudging or industrial operations.

Other Types Of Loss
(1) Wear and tear;

(2) Rust, corrosion, fungus, decay,
deterioration, hidden or latent defect or
any quality in property that causes it to
damage or destroy itself.

(3) Smog;
(4) Settling, cracking, shrinking or expansion;

(5) Nesting or infestation, or discharge or
release of waste products or secretions,
by insects, birds, rodents or other
animals;

(6) Mechanical breakdown, including rupture
or bursting caused by centrifugal force.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 019

SB-146801-I
(Ed. 04-14)

(7) The following causes of loss to personal
property:

(a) Dampness or dryness of atmosphere;

(b) Changes in or extremes of
temperature; or

(c) Marring or scratching.

(d) Changes in flavor, color, texture or
finish;

(e) Evaporation or leakage; or
(8) Contamination by other than "pollutants."

But if an excluded cause of loss that is
listed in Paragraphs (1) through (8) above
results in a "specified cause of loss,"
building glass breakage, or "breakdown"
to "covered equipment” (only if otherwise
a Covered Cause of Loss), we will pay for
the loss or damage caused by that
"specified cause of loss," building glass
breakage or "breakdown" to "covered
equipment" (only if otherwise a Covered
Cause of Loss).

Steam Apparatus

Explosion of steam boilers, steam pipes,
steam engines or steam turbines owned or
leased by you, or operated under your control.
But if explosion of steam boilers, steam pipes,
steam engines or steam turbines results in fire
or combustion explosion, we will pay for the
loss or damage caused by that fire or
combustion explosion. We will also pay for
loss or damage caused by or resulting from
the explosion of gases or fuel within the
furnace of any fired vessel or within the flues
or passages through which the gases of
combustion pass.

Seepage

Continuous or repeated seepage or leakage
of water, or the presence of condensation of
humidity, moisture or vapor, that occurs over
a period of 14 days or more.

Frozen Plumbing

Water, other liquids, powder or molten
material that leaks or flows from plumbing,
heating, air conditioning or other equipment
(except fire protective systems) caused by or
resulting from freezing, unless:

(1) You do your best to maintain heat in the
building or structure; or

(2) You drain the equipment and shut off the
supply if the heat is not maintained.

Page 6 of 22
SB-146801-I
(Ed, 04-14)

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 20 of 60

Dishonesty

Dishonest or criminal acts by you, or any of
your partners, “members,” officers,
"managers," "employees" (including leased
employees), directors, trustees, authorized
representatives or anyone to whom you
entrust the property for any purpose:

(1) Acting alone or in collusion with others;

(2) Whether or not occurring during the hours
of employment.

This exclusion does not apply to acts of
destruction to your property, or your
"Electronic data processing equipment,"
"Electronic media, and data," and "Electronic
data,” by your "ernployees" (including leased
employees); but theft by employees (including
leased employees) is not covered, except as
provided in the Employee Dishonesty
Additional Coverage.

False Pretense

Voluntary parting with any property by you or
anyone else to whom you have entrusted the
property if induced to do so by any fraudulent
scheme, trick, device or false pretense.

Exposed property

Rain, snow, sand, dust, ice or sleet to
personal property in the open, except as

provided in the Coverage Extension for
Outdoor Property.

Pollution

Discharge, dispersal, seepage, migration,

release or escape of “pollutants” unless the
discharge, dispersal, seepage, migration,
release or escape is itself caused by any of
the "specified causes of loss." But if the
discharge, dispersal, seepage, migration,
release or escape of "pollutants" results in a
"specified cause of loss," we will pay for the
loss or damage caused by that “specified
cause of loss"

Inventory
disappearance

Shortage, mysterious

Property that is missing, where the only
evidence of the loss or damage is a shortage
disclosed on taking inventory, or other
instances where there is no physical evidence
to show what happened to the property. This
exclusion does not apply to "money" and
“securities”

Includes copyrighted material of Insurance Services Office, Inc., with its permission

m.

Page 020

SB-146801-
(Ed. 04-14)

inventory Computation

Loss of property or that part of any loss, the
proof of which as to its existence or amount is
dependent on:

(1) Any inventory computation; or
(2) A profit and loss computation.
Transfer of Property

The transfer of property to a person or to a
place outside the described premises, on the
basis of unauthorized instructions.

Accounting Errors

Loss of "money" or "securities" caused by or
resulting from accounting or arithmetic errors
or omissions.

Cost of Correction

The cost of correcting or making good the
damage to personal property attributable to
such property being processed,
manufactured, tested, repaired, restored,
retouched or otherwise being worked on.

3. We will not pay for loss or damage caused by or
resulting from any of the following Paragraphs a.
through c. But if an excluded cause of loss that is
listed in Paragraphs a. through c. results in a
Covered Cause of Loss, we will pay for the loss or
damage caused by that Covered Cause of Loss.

a.

Weather Conditions

Weather conditions. But this exclusion only
applies if weather conditions contribute in any
way with a cause or event excluded in
Paragraph B.1. above to produce the loss or
damage.

Acts or Decisions

Acts or decisions, including the failure to act
or decide, of any person, group, organization
or governmental body.

Negligent Work

Faulty, inadequate or defective:

(1) Planning, zoning, development,
surveying, siting;

(2) Design, specifications, workmanship,
repair, construction, renovation,

remodeling, grading, compaction;

(3) Materials used in repair, construction,
renovation or remodeling; or

(4) Maintenance;
of part or all of any property on or off the
described premises.

Page 7 of 22
50020000560253139052952

TT

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 21 of 60

If an excluded cause of loss that is listed in
Paragraphs (1) through (4) above results in a
Covered Cause of Loss, we will pay for the
resulting loss or damage caused by that
Covered Cause of Loss. But we will not pay
for:

(1) Any cost of correcting or making good the
fault, inadequacy or defect itself, including
any cost incurred to tear down, tear out,
repair or replace any part of any property
to correct the fault, inadequacy or defect;
or

(2) Any resulting loss or damage by a
Covered Cause of Loss to the property
that has the fault, inadequacy or defect
until the fault, inadequacy or defect is

corrected.
4. Business Income and Extra Expense
Exclusions
a. We will not pay for:
(1) Any Extra Expense, or increase of

Business Income loss, caused by or
resulting from:

(a) Delay in rebuiiding, repairing or
replacing the property or resuming
“operations,” due to interference at
the location of the rebuilding, repair
or replacement by strikers or other
persons; or

(b) Suspension, lapse or cancellation of
any license, lease or contract. But if
the suspension, lapse or cancellation
is directly caused by the suspension
of "operations," we will cover such

loss that affects your Business
Income during the "period of
restoration.”

b. Any other consequential loss.

C. Limits of Insurance

1. Unless otherwise stated, the most we will pay for
loss or damage in any one occurrence is the
applicable Limit of Insurance shown in the
Declarations, Schedules, Coverage Forms, or
endorsements.

2. Inflation Guard
a. When a percentage for Inflation Guard is

shown in the Declarations, the Limit of
Insurance for property to which this coverage
applies will automatically increase by that
annual percentage.
b. The amount of increase will be:
SB-146801-!

(Ed. 04-14)

Page 021

SB-146801-I
(Ed. 04-14)

(1) The Limit of Insurance that applied on the
most recent of the policy inception date,
the policy anniversary date, or any other
policy change amending the Limit of
Insurance, multiplied by

(2) The percentage of annual increase shown
in the Declarations, expressed as a
decimal (example: 5% is .05), multiplied
by

(3) The number of days since the beginning
of the current policy year or the effective
date of the most recent policy change
amending the Limit of Insurance, divided
by 365.

Example:

If:

The applicable Building
limit is

The annual percentage
increase is «5%

$100,000

The number of days since

the beginning of the policy

year (or last policy change)

is 146

The amount of increase is

$100,000 x .05 x (146/365) = $2,000

D. DEDUCTIBLES

1.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

We will not pay for loss or damage in any one
occurrence until the amount of loss or damage
exceeds the Businessowners Property Coverage
Deductible amount shown in the Declarations. We
will then pay the amount of loss or damage in
excess of the Deductible up to the applicable Limit
of Insurance.

Regardless of the amount of the Businessowners
Property Coverage Deductible, the most we will
deduct from any loss or damage under the
Building Glass Coverage Extension in any one
occurrence is the Building Glass Deductible
shown in the Declarations.

The Businessowners Property Coverage
Deductible does not apply to any of the following if
they are included as part of this policy:

a. Fire Department Service Charge

b. Business Income and Extra Expense
c. Arson and Theft Reward; and

d. Accounts Receivable;
e

Any other property coverage with a specific
deductible amount shown in the coverage
form or deciaration.

Page 8 of 22
4.

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 22 of 60

If more than one deductible applies to loss or
damage in any one occurrence, we will apply each
deductible separately. But the total of all
deductible amounts applied in any one occurrence
will not exceed the largest applicable deductibie.

E. PROPERTY LOSS CONDITIONS

1. Abandonment
There can be no abandonment of any property to
us.

2. Appraisal
If we and you disagree on the amount of loss,
either may make written demand for an appraisal
of the loss. in this event, each party will select a
competent and impartial appraiser. The two
appraisers will select an umpire. If they cannot
agree, either may request that selection be made
by a judge of a court having jurisdiction. The
appraisers will state separately the amount of
loss. If they fail to agree, they will submit their
differences to the umpire. A decision agreed to by
any two will be binding. Each party will:
a. Pay its chosen appraiser; and
b. Bear the other expenses of the appraisal and

umpire equally.

lf there is an appraisal, we will still retain our right
to deny the claim.

3. Duties In The Event Of Loss Or Damage
a. You must see that the following are done in

the event of loss or damage to Covered

Property:

(1) Notify the police if a law may have been
broken.

(2) Give us prompt notice of the loss or
damage. Include a description of the
property involved.

(3) As soon as possible, give us a description
of how, when and where the loss or
damage occurred.

(4) Take all reasonable steps to protect the
Covered Property from further damage,
and keep a record of your expenses
necessary to protect the Covered
Property, for consideration in the
settlement of the claim. This will not
increase the Limits of Insurance.
However, we will not pay for any loss or
damage from a cause of loss that is not a
Covered Cause of Loss. Also, if feasible,
set the damaged property aside and in
the best possible order for examination.

SB-146801-I

(Ed. 04-14)

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 022

SB-146801-|
(Ed. 04-14)

(5) At our request, give us complete
inventories of the damaged and
undamaged property. Include quantities,
costs, values and amount of loss claimed.

(6) As offen as may be reasonably required,
permit us to inspect the property proving
the loss or damage and examine your
books and records.

Also permit us to take samples of
damaged and undamaged property for
inspection, testing an analysis, and permit
us to make copies from your books and
records.

(7) Send us a signed, sworn proof of loss
containing the information we request to
investigate the claim. You must do this
within 60 days after our request. We will
supply you with the necessary forms.

(8) Cooperate with us in the investigation or
settlement of the claim.

(9) Resume all or part of your "operations" as
quickly as possible.

b. We may examine any insured under oath,
while not in the presence of any other insured
and at such times as may be reasonably
required, about any matter relating to this
insurance or the claim, including an insurea's
books and records. In the event of an
examination, an insured's answers must be
signed.

4. Loss Payment - Building and Personal

Property

a. In the event of loss or damage covered by this
Coverage Form, at our option, we will either:

(1) Pay the value of lost or damaged
property,

(2) Pay the cost of repairing or replacing the
lost or damaged property, subject to b.
below;

(3) Take ail or any part of the property at an
agreed or appraised value; or

(4) Repair, rebuild or replace the property
with other property of like kind and
quality, subject to b. below.

We will determine the value of lost or
damaged property, or the cost of its repair or
replacement, in accordance with the
applicable terms of 4.e. below or any
applicable provision which amends or
supersedes the value of Covered Property.

b. The cost to repair, rebuild or replace does not
include the increased cost attributable to

Page 9 of 22
$0020000560253 139052953

TMT

l
I

ENCINO

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 23 of 60

enforcement of any ordinance or law
regulating the construction, use or repair of
any property, except as provided in the
Ordinance or Law Additional Coverage.

c. We will give notice of our intentions within 30
days after we receive the proof of loss.

d. We will not pay you more than your financial
interest in the Covered Property.

e. We will determine the value of Covered
Property as follows:

(1) At replacement cost (without deduction
for depreciation), except as provided in
(2) through (18) below,

(a) You may make a claim for loss or
damage covered by this insurance on
an actual cash value basis instead of
on a replacement cost basis. In the
event you elect to have loss or
damage settled on an actual cash
value basis, you may still make a
claim on a replacement cost basis if
you notify us of your intent to do so
within 180 days after the loss or
damage.

(b) We will not pay on a replacement
cost basis for any loss or damage:

(i) Until the lost or damaged
property is actually repaired or
replaced; and

(ii) Uniess the repairs or
replacement are made as soon
as reasonably possible after the
loss or damage.

With respect to tenants’
improvements and betterment's, the
following also applies:

a) If the conditions in (b)(i) and
(b)(ii) above are not met, the
value of tenants' improvements
and betterments will — be
determined as a proportion of
your original cost, as set forth
under 4e.(7) below; and

b) We will not pay for loss or
damage to tenants’
improvements and betterments if
others pay for repairs or
replacement.

c) We will not pay more for loss or
damage on a replacement cost
basis than the least of (i), (ii), or
{iii} subject to (d) below:

Page 023

SB-146801-1
(Ed. 04-14)

(i) The Limit of insurance
applicable to the lost or
damaged property;

(ii) The cost to replace the lost
or damaged property with
other property:

a) Of comparable material
and quality; and

b) Used for the same
purpose; or

(iii) The amount actually spent
that is necessary to repair or
replace the lost or damaged
property.

If a building is rebuilt at a new
premises, the cost described in
(c)(ii) above is limited to the cost
which would have been incurred
if the building had been rebuilt at
the original premises.

(d) The cost of repair or replacement
does not include the increased
cost attributable to enforcement
of any ordinance or law
regulating the construction, use
or repair of any property.

(2) If the Declarations indicate that Actual

(3)

Cash Value applies to Buildings or
Business Personal Property, paragraph
(1) above does not apply to the property
for which Actual Cash Value is indicated.

Property of others at the amount you are
liable plus the cost of labor, materials, or
services furnished or arranged by you on
personal property of others, not to exceed
the replacement cost.

The following property at actual cash
vaiue:

(a} Used or second-hand merchandise

held in storage or for sale;

(b) Household furnishings;

(c) Personal effects.

(5) "Fine Arts" as follows:

(a) If there is a schedule of "fine arts” on

file which includes a description and
value of the lost or damaged item, we
will pay the value as stated in the
schedule for that item if there is a
total loss to that item. If there is a
partial loss to an item, we will pay the
cost of reasonably restoring or
repairing that item.

S3B-146801-i Includes cupyriyhted materlal of Insurance Services Office, inc., with its permission Paye 10 of 22

(Ed. 04-14)

 
SB-146801-I

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 24 of 60

(6)
(7)

(8)

(9)

(b) For "fine arts" without a schedule on
file as described in paragraph (a)
above, the value of "fine arts" will be
the least of the following amounts:

(i) Market value of the lost or
damaged item at the time and
place of loss;

(ii) The cost of reasonably restoring
the lost or damaged item; or

(iii) The cost of replacing that lost or
damaged item with property
substantially the same.

Glass at the cost of replacement with
safety glazing material if required by law.

Tenants’ Improvements and Betterments
at:

(a) Replacement cost if you make
repairs promptly.

(b) A proportion of your original cost if
you do not make repairs promptly.
We will determine the proportionate
value as follows:

(i) Multiply the original cost by the
number of days from the loss or
damage to the expiration date of
the lease; and

(ii) Divide the amount determined in
(i) above by the number of days
from the installation of
improvements to the expiration of
the lease.

lf your lease contains a renewal
option, the expiration of the renewal
option period will replace the
expiration of the lease in this
procedure.

(c) Nothing, if others pay for repairs or
replacement.

"Valuable Papers and Records" at the
cost of restoration or replacement. To the
extent that the contents of the "valuable
papers and records" are not restored or
replaced, the "valuable papers and
records" will be valued at the cost of
replacement with blank material of
substantially identical type.

"Stock" you have sold but not delivered at
the selling price less discounts and
expenses you otherwise would have had,

(10) Property in transit (other than "stock" you

have sold) at the amount of invoice,
including your prepaid or advanced freight

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 024

SB-146801-I
(Ed. 04-14)

charges and other charges which may
have accrued or become legally due from
you since the shipment. If you have no
invoice, the actual cash value will apply.

(11)"Money" at its face value.

(12)"Securities" at their value at the close of

business on the day the loss is
discovered.

(13) Accounts Receivable as follows:

(a) If you cannot accurately establish the
amount of Accounts Receivable
outstanding as of the time of loss, we
will:

(i) Determine the total of the
average monthly amounts of
Accounts Receivable for the 12
months immediately preceding
the month in which the loss
occurs; and

(ii) Adjust that total for any normal
fluctuations in the amount for
Accounts Receivable for the
month in which the loss occurred
or for any demonstrated variance
from the average for that month.

(b) If you can accurately establish the
amount of Accounts Receivable
outstanding, that amount will be used
in the determination of loss.

(c) The following will be deducted from
the total amount of Accounts
Receivable, however that amount is
established:

(i) The amount of the accounts for
which there was no loss;

(ii) The amount of the accounts that
you are able to reestablish or
collect;

(iii) An amount to allow for probable
bad debts that you are normally
unable to collect; and

(iv) All unearned interest and service
charges.

(14)"Electronic Data Processing Equipment"

at replacement cost as of the time and
place of loss, without deduction for
physical deterioration, depreciation,
obsolescence of depletion. However, in
the avant of replacement of "clectronic
dala processing equipment" with Identical
property is impossible, the replacement
cost will be the cost of items that are

Page 11 of 22

 
50020000560253139052954

AA

i

IAA

SB-146801-1
(Ed. 04-14)

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 25 of 60

similar to the damaged or destroyed
equipment and intended to perform the
same function, but which may include
technological advances.

"Electronic data processing equipment"
that is obsolete or no longer used by you
will be valued at actual cash value.

(15) "Electronic Media and Data" at the cost of
the same or similar blank media.

(16) "Electronic Data":

(a) For which duplicates or back-ups do
not exist, will be valued at your cost
to research, replace or restore the
"electronic data," but only if the
"electronic data" is actually replaced
or restored.

(b) For which full duplicates or back-ups
exist, will be valued at your cost of
labor to copy the "electronic data"
from such duplicates or back-ups, but
only if the "electronic data" is actually
copied.

(c) For which partial duplicates or back-
ups exist, will be valued at your cost
of labor to copy the partial "electronic
data" from such duplicates or back-
ups, and your cost to research,
replace or restore the remaining
"electronic data," but only if the
"electronic data" is actually copied
and replaced or restored.

(d) In the event that you are not able to
copy "electronic data" from back-ups,
or replace or restore, "electronic
data” will be vaiued at your cost of
labor up to the point in time that you
reach that determination.

(17)The value of United States Government
Internal Revenue taxes and custom
duties and refundable state and local
taxes paid or fully determined on the
following property held for sale will not be
considered in determining the value of
Covered Property:

(a) Distilled spirits;

(b) Wines;

(c) Rectified products; ar
(d) Beer.

(18)Lottery tickets at their initial cost to you
except for winning tickets at their
redeemed value.

Includes capyrightad matnrial nf insurance Serviens Offien, Ina., with its parmincion

Page 025

SB-146801-
(Ed. 04-14)

Our payment for loss of or damage to
personal property of others will only be for the
account of the owners of the property. We
may adjust losses with the owners of lost or
damaged property, if other than you. If we pay
the owners, such payments will satisfy your
claims against us for the owners’ property. We
will not pay the owners more than their
financial interest in the Covered Property.

We may elect to defend you against suits
arising from claims of owners of property. We
will do so at our expense.

We will pay for covered loss or damage within
30 days after we receive the sworn proof of
loss provided you have complied with all of
the terms of this policy; and

(1) We have reached agreement with you on
the amount of loss; or

(2) An appraisal award has been made.

At our option, we may make a partial payment
toward any claims, subject to the policy
provisions and our normal adjustment
process. To be considered for partial claim
payment, you must submit a partial sworn
proof of loss with supporting documentation.
Any applicable policy deductibles must be
satisfied before any partial payments are
made.

Pair, Sets or Parts

1. Pair or Set. In case of "loss" to any part of
a pair or set we may:

(a) Repair or replace any part to restore
the pair or set to its value before the
"loss"; or

(b) Pay the difference between the value
of the pair or set before and after the
"loss."

2. Parts. In case of "loss" to any part of
Covered Property consisting of several
parts when complete, we will only pay for
the value of the lost or damaged part.

Commodity Stock

We will determine the value of merchandise
and raw materials that are bought and sold at
an established market exchange. We will
determine the value at:

(1) The posted market price as of the time
and place of loss;

(2) Less discounts and expenses you
otherwise would have had.

Pago 12 of 22
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 26 of 60

5. Loss Payment — Business Income and Extra
Expense

a.

SB-146801-
(Ed. 04-14)

If the Declarations indicate that Business
Income and Extra Expense applies to
Buildings or Business Personal Property, the
amount of Business Income loss will be
determined based on:

(1) The Net Income of the business before
the direct physical loss or damage
occurred;

(2) The likely Net Income of the business if
no physical loss or damage occurred, but
not including any likely increase in Net
Income attributable to an increase in the
volume of business as a result if
favorable business conditions caused by
the impact of the Covered Cause of Loss
on customers or on other businesses;

(3) The operating expenses, including payroll
expenses, necessary to resume
“operations” with the same quality of
service that existed just before the direct
physical loss or damage; and

(4) Other relevant sources of information,
including:

(a) Your financial records and accounting
procedures;

(b) Bills, invoices and other vouchers;
and

(c) Deeds, liens or contracts.

The amount of Extra Expense will be
determined based on:

(1) All reasonable and necessary expenses
that exceed the normal operating
expenses that would have been incurred
by "operations" during the "period of
restoration" if no direct physical loss or
damage had occurred. We will deduct
from the total of such expenses:

(a) The salvage value that remains of
any property bought for temporary
use during the "period of restoration,”
once "operations" are resumed; and

(b) Any Extra Expense that is paid for by
other insurance, except for insurance
that is written subject to the same
plan, terms, conditions and
provisions as this insurance; and

(2) All reasonable and necessary expenses
that reduce the Business Income loss that
otherwise would have been incurred.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

c.

a.

Page 026

SB-146801-I
(Ed. 04-14)

We will reduce the amount of your:

(1) Business income loss, other than Extra
Expense, to the extent you can resume
your "operations," in whole or in part, by
using damaged or undamaged property
(including merchandise or "stock") at the
described premises or elsewhere; or

(2) Extra Expense loss to the extent you can
return "operations" to normal and
discontinue such Extra Expense.

If you do not resume "operations," or do not
resume "operations" as quickly as possible,
we will pay based on the length of time it
would have taken to resume "operations" as
quickly as possible.

We will pay for covered loss or damage within
30 days after we receive your sworn proof of
loss provided you have complied with all of
the terms of this policy; and

(1) We have reached agreement with you on
the amount of loss; or

(2) An appraisal award has been made.

6. Vacancy

Description of Terms

(1) As used in this Vacancy Condition, the
term building and the term vacant have
the meanings set forth in Paragraphs (a)
and (b) below:

(a) When this policy is issued to a
tenant, and with respect to that
tenant's interest in Covered Property,
building means the unit or suite
rented or leased to the tenant. Such
building is vacant when it does not
contain enough business personal
property to conduct customary
operations.

(b) When this policy is issued to the
owner or general lessee of a building,
building means the entire building.
Such building is vacant unless at
least 31% of its total square footage
is:

i. Rented to a lessee or sub-lessee
and used by the lessee or sub-
lessee to conduct its customary
operations; and/or

ii. Used by the building owner to
conduct customary operations.

(2) Buildings under construction — or
renovation are not considered vacant.

Page 13 of 22
50020000560253139052955

EAU AAA

Case 2:20-cv-03360-GAM Document 9-3

b. Vacancy Provisions

if the building where loss or damage occurs
has been vacant for more than 60 consecutive
days before that loss or damage occurs:

(1) We will not pay for any loss or damage 3.

caused by any of the following even if
they are Covered Causes of Loss:

(a) Vandalism;

(b) Sprinkler leakage, unless you have 4.

protected the system against
freezing;

c) Building glass breakage;
d) Water damage;

) Theft; or

f) Attempted theft.

With respect to Covered Causes of Loss other than

oO

(
(
(
(

those listed in paragraphs (1)(a) through (1)(f) above, 5.

we will reduce the amount we would otherwise pay for
the loss or damage by 15%.

7. Recovered Property

If either you or we recover any property after loss
settlement, that party must give the other prompt
notice. At your option, you may retain the property.
But then you must return to us the amount we paid
to you for the property. We will pay the recovery

expenses and the expenses to repair the 6.

recovered property, subject to the applicable Limit
of insurance.

8. Noncumulative Limit

No Limit of Insurance cumulates from policy 7.

period to policy period.
F, COMMERCIAL PROPERTY CONDITIONS
1. Concealment, Misrepresentation or Fraud

This policy is void in any case of fraud by you as it
relates to this policy at any time. It is also void if
you or any other insured, at any time, intentionally
conceal or misrepresent a material fact
concerning:

a. This policy;
b. The Covered Property;
c. Your interest in the Covered Property; or
d. Acclaim under this policy.
2. Control of Property

Any act or neglect of any person other than you 8

beyond your direction or control will not affect this
insurance.

Filed 09/15/20 Page 27 of 60

Page 027

SB-146801-1
(Ed. 04-14)

The breach of any condition of this Coverage
Form at any one or more premises will not affect
coverage at any premises where, at the time of
loss or damage, the breach of condition does not
exist.

Insurance Under Two or More Coverages

if two or more of this policy's coverages apply to
the same loss or damage, we will not pay more
than the actual amount of the loss or damage.

Legal Action Against Us

No one may bring a legal action against us under
this Coverage Form unless:

a. There has been full compliance with all of the
terms of this Coverage Form; and

b. The action is brought within 2 years after the
date on which the direct physical loss or
damage occurred.

Liberalization

if, during your policy period, we adopt any revision
that would broaden the coverage under this policy
without additional premium. the broadened
coverage will immediately apply to this policy.
The broadened coverage will also apply to the
renewal of this policy if such renewal was in
process, or was mailed prior to the date we
adopted such revision.

No Benefit to Bailee

No person or organization, other than you, having
custody of Covered Property will benefit from this
insurance.

Other Insurance

a. You may have other insurance subject to the
same plan, terms, conditions and provisions
as the insurance under this Coverage Form. If
you do, we will pay our share of the covered
loss or damage. Our share is the proportion
that the applicable Limit of Insurance under
this Coverage Form bears to the Limits of
insurance of all insurance covering on the
same basis.

b. If you have other insurance covering the same
loss or damage, other than that described in
Paragraph a. above, we will pay only for the
amount of covered loss or damage in excess
of the amount due from that other insurance,
whether you can collect on it or not. But we
will not pay more than the applicable Limit of
Insurance.

Policy Period, Coverage Territory

Under this Coverage Form:

SB-146801-I Includes copyrighted material of Insurance Services Office, Inc., with its permission Page 14 of 22

(Ed. 04-14)
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 28 of 60

a. We cover loss or damage you sustain through
acts committed or events occurring:

(1) During the policy period shown in the
Declarations; and

(2) Within the coverage territory; and
b. The coverage territory is:

(1) The United States of America (including
its territories and possessions);

(2) Puerto Rico; and
(3) Canada

9. Transfer of Rights of Recovery Against Others

To Us

Applicable to the Businessowners Property

coverage:

If any person or organization to or for whom we

make payment under this policy has rights to

recover damages from another, those rights are
transferred to us to the extent of our payment.

That person or organization must do everything

necessary to secure our rights and must do

nothing after loss to impair them. But you may
waive your rights against another party in writing.

a. Prior to a loss to your Covered Property or
Covered Income; or

b. After a loss to your Covered Property only if,
at the time of loss, that party is one of the
following:

(1) Someone insured by this insurance;

(2) A business firm:

(a) Owned or controlled by you; or
(b) That owns or controls you; or
(3) Your tenant.
This will not restrict your insurance.
10. Coinsurance

lf a Coinsurance percentage is shown in the

Declarations, the following condition applies.

a. We will not pay the full amount of any loss if
the value of Covered Property at the time of
loss multiplied by the Coinsurance percentage
shown for it in the Declarations is greater than
the Limit of Insurance for the property
Instead, we will determine the most we will
pay using the following steps:

(1) Multiply the vaiue of Covered Property at
the time of loss by the Coinsurance
Percentage;

SB-146801-!

(Ed. 04-14)

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 028

SB-146801-1
(Ed. 04-14)

(2) Divide the Limit of Insurance of the
property by the figure determined in step

(3) Multiply the total amount of the covered
loss, before the application of any
deductible, by the figure determined in
step (2) above; and

(4) Subtract the deductible from the figure
determined in step (3).

We will pay the amount determined in step (4)
or the limit of insurance, whichever is less.

For the remainder, you will either have to rely
on other insurance or absorb the loss
yourself,

Example No. 1 (Under Insurance):
When:

The value of the property is $250,000
The coinsurance percent for

itis 90%
The Limit of Insurance for

itis $112,500
The Deductible is $250
The amount of loss is $40,000

Step (1): $250,000 x 90% = $225,000 (the
minimum amount of insurance to meet your
Coinsurance requirements)

Step (2): $112,500/$225,000 = .50
Step (3): $40,000 x .50 = $20,000
Step (4): $20,000 - $250 = $19,750

We will pay no more than $19,750. The
remaining $20,250 is not covered.

Example No. 2 (Adequate Insurance):
When:

The value of the property is $250,000
The Coinsurance percentage

for itis 90%
The Limit of Insurance for

itis $225,000
The Deductible is $250
The amount of loss is $40,000

The minimum amount of insurance to meet
your Coinsurance requirement is $225,000
($250,000 x 90%).

Therefore, the Limit of Insurance in this
Example is adequate and no penaity applies.

Page 15 of 22
50020000560253139052956

ERATE A

Case 2:20-cv-03360-GAM Document 9-3

We will pay no more than $39,750 ($40,000
amount of loss minus the deductible of $250).

Coinsurance does not apply to:
(1) "Money" and "securities";
(2) Additional Coverages;

(3) Coverage Extensions; or

(4) Loss or damage in any one occurrence
totaling less than $2,500.

11. Mortgageholders

a.
b.

SB-146801-I
(Ed. 04-14)

The term, mortgageholder, includes trustee.

We will pay for covered loss of or damage to
buildings or structures to each
mortgageholder shown in the Declarations in
their order of precedence, as interests may
appear.

The mortgageholder has the right to receive
loss payment even if the mortgageholder has
started foreclosure or similar action on the
building or structure.

If we deny your claim because of your acts or
because you have failed to comply with the
terms of this Coverage Form, _ the
mortgageholder will still have the right to
receive loss payment if the mortgageholder:

(1) Pays any premium due under this
Coverage Form at our request if you have
failed to do so;

(2) Submits a signed, sworn proof of loss
within 60 days after receiving notice from
us of your failure to do so; and

(3) Has notified us of any change in
ownership or occupancy or substantial
change in risk known to the
mortgageholder.

All of the terms of this Coverage Form will
then apply directly to the mortgagehoider.

if we pay the mortgageholder for any loss or
damage and deny payment to you because of
your acts or because you have failed to
comply with the terms of this Coverage Form:

(1) The mortgageholder's rights under the
mortgage will be transferred to us fo the
extent of the amount we pay; and

(2) The mortgageholder's rights to recover
the full amount of the mortgageholder's
claim will not be impaired.

At our option, we may pay to the
mortgageholder the whole principal on the
mortgage plus any accrued interest. In
this event, your mortgage and note will be

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Filed 09/15/20 Page 29 of 60

Page 029

SB-146801-I
(Ed. 04-14)

transferred to us and you will pay your
remaining mortgage debt to us.

If we cancel this policy we will give written
notice to the mortgageholder at least:

(1) 10 days before the effective date of
cancellation if we cancel for your non-
payment of premium; or

(2) 30 days before the effective date of
cancellation if we cancel for any other
reason.

if we elect not to renew this policy, we will
give written notice to the mortgageholder at
least 10 days before the expiration date of this
policy.

G. PROPERTY DEFINITIONS

1. “Banking Premises" means the interior of that
portion of any building which is occupied by a
banking institution or similar safe depository.

2. "Breakdown"

a.

Means:
(1) Failure of pressure or vacuum equipment;

(2) Mechanical failure, including rupture or
bursting caused by centrifugal force; or

(3) Electrical failure including arcing;

That causes physical damage to "covered
equipment" and necessitates its repair or
replacement; and

Does not mean:

(1) Malfunction, including but not limited to
adjustment, alignment, calibration,
cleaning or modification;

(2) Leakage at any valve, fitting, shaft seal,
gland packing, joint or connection;

(3) Damage to any vacuum tube, gas tube, or
brush;

(4) Damage to any structure or foundation
supporting the "covered equipment" or
any of its parts;

(5) The functioning of any safety or protective
device; or

(6) The cracking of any part on any internal
combustion gas turbine exposed to the
products of combustion.

3. "Communication Supply Services"

a.

Means property supplying communication
services, including telephone, radio,
microwave or television services to the
described premises, such as:

Page 16 of 22
b.

Case 2:20-cv-03360-GAM Document 9-3

(1) Communication transmission __ lines,
including fiber optic transmission lines;

(2) Coaxial cables; and

(3) Microwave radio relays, except satellites
and;

Does not mean overhead transmission lines.

4. "Covered Equipment"

a.

Means the following types of equipment:

(1) Equipment designed and built to operate
under internal pressure or vacuum other
than weight of contents;

(2) Electrical or mechanical equipment that is
used in the generation, transmission or
utilization of energy;

(3) Refrigeration or Air Conditioning systems;
(4) Fiber optic cable; and

(5) Hoists and cranes;

Does not mean any

(1) “Electronic data processing equipment";

(2) "Electronic media and data" or “electronic
data";

(3) Part of pressure or vacuum equipment
that is not under internal pressure of its
contents or internal vacuum;

(4) Insulating or refractory material;

(5) Pressure vessels and piping that are
buried below ground and require the
excavation of materials to inspect,
remove, repair, or replace;

(6) Structure, foundation, cabinet or
compartment supporting or containing the
"covered equipment" or part of the
“covered equipment” including pen-stock,
draft tube or well casing;

(7) Vehicle, aircraft, self-propelled equipment
or floating vessel, including any
equipment mounted on or used solely
with any vehicle, aircraft, self-propelled
equipment or floating vessel;

(8) Elevator or escalator, but not excluding
any electrical machine or apparatus
mounted on or used with this equipment;
or

(9) Equipment or any part of such equipment
manufactured by you for sale.

5. “Diagnostic Equipment" means any:

a.

SB-146801-
(Ed. 04-14)

Equipment; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Filed 09/15/20 Page 30 of 60

Page 030
SB-146801-1
(Ed. 04-14)
b. Apparatus;
used solely for research, diagnostic, medical,
surgical, therapeutic, dental or pathological
purposes.

"Electronic Data"

a.

Means information reduced to an electronic
format for processing with and storage in
"electronic data processing equipment,"
software and programming records and
instructions used for “electronic data
processing equipment."

Any reference to your "electronic data" means
"electronic data” owned or licensed by you
and stored on your “electronic data
processing equipment."

Does not mean
records."

“valuable papers and

"Electronic Media and Data"

a.

Means physical media on which "electronic
data" is stored, and the "electronic data"
stored thereon, including without limitation,
hard or floppy disks, CD-ROMS, tapes,
drives, cells, data processing devices or any
other repositories used with electronically
controlled equipment.

Any reference to your "electronic media and
data" means “electronic media and data"
owned by you and stored on your "electronic
data processing equipment."

"Electronic media and data" does not mean
any "valuable papers & records."

"Electronic Data Processing Equipment"

a.

c.

Means any of the following equipment:

(1) Computers, facsimile machines, word
processors, multi-functional telephones
and computer servers, and

(2) Any component parts and peripherals of
such equipment, including related surge
protection devices.

(3) Laptops and personal digital assistants.
(4) "Diagnostic Equipment"

"Electronic data processing equipment" does
not mean equipment used to operate
production type of:

(1) Machinery; or
(2) Equipment.

Any reference to your "electronic data
processing equipment" means “electronic
data processing equipment" used in your

Page 17 of 22
§0020000560253139052957

ERIN A

10.

41.

SB-146801-1
(Ed. 04-14)

Case 2:20-cv-03360-GAM Document 9-3

"operations" and controlled and operated by
you, and includes any “electronic data
processing equipment" controlled or operated
by a third party on your behalf.

“Employee(s)" means:
a. Any natural person:

(1) While in your service (and for 30 days
after termination of service); and

(2) Whom you compensate directly by salary,
wages or commissions; and

(3) Whom you have the right to direct and
control while performing services for you.

b. Any natural person employed by an
employment contractor while that person is
subject to your direction and control and
performing services for you excluding,
however, any such person while having care
and custody of property outside the premises.

c. Your directors or trustees while acting as a
member of any of your elected or appointed
committees to perform on your behalf specific,
as distinguished from general, directorial acts.

But "employee" does not mean any agent, broker,
factor, | commission merchant, consignee,
independent contractor or representative of the
same general character.

“Employee Dishonesty" means only dishonest
acts, committed by an "employee," whether
identified or not, acting alone or in collusion with
other persons, except you, a partner, a "member"
or a “manager,” including the "theft" of Personal
Property of Others in your care custody or control
by an "employee," with the manifest intent to:

a. Cause you, your customers or clients to
sustain loss; and also

b. Obtain financial benefit (other than salaries,
commissions, fees, bonuses, promotions,
awards, profit sharing, pensions or other
employee benefits earned in the normal
course of employment) for:

(1) The "employee"; or

(2) Any person or organization intended by
the "employee" to receive that benefit.

"Fine Arts”

a, Means paintings, etchings, pictures,
tapestries, art glass windows, valuable rugs,
statuary, marbles, bronzes, antique furniture,
rare books, antique silver, porcelains, rare
glass, bric-a-brac, and similar property with
historical value, or artistic merit; and

12.

13.

14.

15.

16.

17.

18.

19.

20.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Filed 09/15/20 Page 31 of 60

Page 031

SB-146801-1
(Ed. 04-14)

b. Does not mean any glass that is a part of a
building or structure.

"Flood" means a general and temporary condition
of partial or complete inundation of normally dry
land areas, whether caused by natural
occurrences, acts or omissions of man or any
other cause or combination of causes.

All flooding in a continuous or protracted event will
constitute a single "flood."

"Forgery" means the signing of the name of
another person or organization with intent to
deceive. "Forgery" does not mean a signature
which consists in whole or in part of one's own
name signed with or without authority, in any
capacity for any purpose.

“Interior of any building or structure" as used in
this policy means all portions of the structure that
are within the exterior skin of the structure's walls
and roof, including, but not limited to lathe, sand
paper, framing, wallboard and tarpaper.

"Maintenance Fees” means the regular payment
made to you by unit-owners and used to service
the common property.

"Manager" means a person serving in a
directorial capacity for a limited liability company.

“Member” means an owner of a limited liability
company represented by its membership interest,
who also may serve as a "manager."

"Money" means currency and coins in current
use, bank notes, travelers checks, register checks
and money orders held for sale to the public.

“Operations” means the type of your business
activities occurring at the described premises and
tenantability of the described premises.

“Period of restoration" means the period of time
that:

a. Begins with the date of direct physical loss or
damage caused by or resulting from any
Covered Cause of Loss at the described
premises; and

b. Ends on the earlier of:

(1) The date when the property at the
described premises should be repaired,
rebuilt or replaced with reasonable spced
and similar quality; or

(2) The date when business is tesumed at a
new permanent location.

"Period of restoration” does not include any
increased period required due to the
enforcement of any law that:

Page 18 of 22
SB-146801-1
(Ed. 04-14)

Case 2:20-cv-03360-GAM Document 9-3

(a) Regulates the construction, use or
repair, or requires the tearing down of
any property; or

(b) Regulates the prevention, control,
repair, clean-up or restoration of
environmental damage.

The expiration date of this policy will not cut
short the "period of restoration.”

21. "Pollutants" means any solid, liquid, gaseous or

thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals,
waste, and any unhealthful or hazardous building
materials (including but not limited to asbestos
and lead products or materials containing lead).
Waste includes materials to be recycled,
reconditioned or reclaimed.

22. "Power Generating Equipment"

a. Means the following types of equipment or
apparatus:

(1) Pressure;
(2) Mechanical; or
(3) Electrical;

Used in or associated with the generation of
electrical power; and

b. Does not mean such equipment that is used

solely to generate emergency power that is .

less than or equal to 1000KW

23. “Power Supply Services"

a. Means the following types of property
supplying electricity, steam or gas to the
described premises:

(1) Utility generating plants;
(2) Switching stations;

(3) Substations;

(4) Transformers; and

(5) Transmission Lines; and

b. Does not mean overhead transmission lines.

24. "Production Equipment"

a. Means any:
(1) Production machinery; or

(2) Process machinery _ that
shapes, forms or grinds:

processes,

i. Raw materials;
ii. Materials in process; or

iii. Finished products; and

25.

26.

27.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Filed 09/15/20 Page 32 of 60

Page 032

SB-146801-
(Ed. 04-14)

b. Includes "covered equipment" that is used
solely with or forms an integral part of the:

(1) Production;
(2) Process; or
(3) Apparatus.

"Rental Value" means Business Income that
consist of:

a. Net income (Net Profit or Loss before income
taxes) that would have been earned or
incurred as rental income from tenant
occupancy of the premises described in the
Declarations as furnished and equipped by
you, including the fair rental value of any
portion of the described premises which is
occupied by you; and

b. Continuing normal operating expenses
incurred in connection with that premises,
including:

(1) Payroll; and

(2) The amount of charges which are the
legal obligation of the tenant(s) but would
otherwise be your obligations.

"Securities" means negotiable and nonnegotiable
instruments or contracts representing either
"money" or other property and includes:

a. Tokens, tickets except lottery tickets, revenue
and other non-postage stamps whether or not
in current use; and

b. Evidences of debt issued in connection with
credit or charge cards, which are not of your
own issue;

but does not include "money." Lottery tickets held
for sale are not securities.

“Specified causes of loss" means the following:

Fire; lightning; explosion; windstorm or hail;
smoke; aircraft or vehicles; riot or civil commotion;
vandalism; leakage from fire extinguishing
equipment; sinkhole collapse; volcanic action;
falling objects; weight of snow, ice or sleet; water
damage.

a. Sinkhole collapse means the sudden sinking
or collapse of land into underground empty
spaces created by the action of water on
limestone or dolomite. This cause of loss
does not include:

(1) The cost of filling sinkholes; or

(2) Sinking or collapse of land into man-made
underground cavities.

b. Falling objects does not include loss of or
damage to:

Page 19 of 22
§0020000560253 139052958

LAA

SB-146801-I
(Ed. 04-14)

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 33 of 60

(1) Personal Property in the open; or

(2) The interior of a building or structure, or
property inside a building or structure,
unless the roof or an outside wall of the
building or structure is first damaged by a
falling object.

c. Water damage means:

(1) Accidental discharge or leakage of water
or steam as the direct result of the
breaking apart or cracking of any part of a
system or appliance (other than a sump
system including its related equipment
and parts) containing water or steam; and

(2) Accidental discharge or leakage of water
or waterborne material as the direct result
of the breaking apart or cracking of a
water or sewer pipe that is located off the
described premises and is part of a
municipal potable water supply system or
municipal sanitary sewer system, if the
breakage or cracking is caused by wear
and tear.

But water damage does not include loss or
damage otherwise excluded under the terms
of the Water Exclusion. Therefore, for
example, there is no coverage in the situation
in which discharge or leakage of water results
from the breaking apart or cracking of a pipe
which was caused by or related to weather-
induced flooding, even if wear and tear
contributed to the breakage or cracking. As
another example, and also in accordance with
the terms of the Water Exclusion, there is no
coverage for loss or damage caused by or
related to weather-induced flooding which
follows or is exacerbated by pipe breakage or
cracking attributable to wear and tear.

To the extent that accidental discharge or
leakage of water falls within the criteria set
forth in ¢.(1) or ¢.(2) of this definition of
"specified causes of loss," such water is not
subject to the provisions of the Water
Exclusion which preciude coverage for
surface water or water under the ground
surface.

28. "Stock" means merchandise held in storage or for

sale, raw materials and in-process or finished
goods, including supplies used in their packing or
shipping,

29. "Suspension" means:

a. The partial or complete cessation of your
business activities; or

b. That a part or all of the described premises is
rendered untenantable.

30.
31.

32.

33.

Page 033

SB-146801-|
(Ed. 04-14)

"Theft" means any act of stealing.
"Vacant" means the following

a. When this policy is issued to a tenant, and
with respect to that tenant's interest in
Covered Property, building means the unit or
suite rented or leased to the tenant. Such
building is vacant when it does not contain
enough business personal property to conduct
customary operation.

b. When this policy is issued to the owner or
general lessee of a building, building means
the entire building. Such building is vacant
unless at least 31% of its total square footage
is:

(1) Rented to a lessee or sub-lessee and
used by the lessee or sub-lessee to
conduct its customary operations; and/or

(2) Used by the building owner to conduct
customary operations.

"Valuable papers and records" means inscribed,
printed or written:

a. Documents;
b. Manuscripts; and
c. Records;

Including abstracts, books, deeds, drawings, films,
maps or mortgages.

But "valuable papers and records” does not mean:
a. "Money" or securities";

b. "Electronic data";

c. "Electronic media and data";

"Water Supply Services" means the following
types of property supplying water to the described
premises:

a. Pumping stations; and

b. Water mains.

H. MALICIOUS CODE, SYSTEM PENETRATION AND
DENIAL OF SERVICE DEFINITIONS:

1.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

"Denial of Service" means any failure or inability
of any person, user, customer, "electronic data
processing equipment," computer system or
computer network to communicate with, gain
access to, or use, any "electronic data processing
equipment," computer system, computer network,
"electronic media and data” or “clectronic data"
because an excessive volume of data, requests or
communications is sent to, received by or
processed by such "electronic data processing
equipment," computer system or computer
network, and depletes the bandwidth, capacity or

Page 20 of 22
SB-146801-I
(Ed. 04-14)

Case 2:20-cv-03360-GAM Document 9-3

computational resources thereof, including without
limitation, any business interruption caused by the
foregoing.

“Electronic Data Peril" means:

a. Corruption, unauthorized use, distortion,
deletion, damage, destruction or any other
harm to, or misappropriation or copying of,
“electronic data" or information;

b. Interruption, delay, disruption, suspension,
loss of functionality of, inaccessibility to,
unauthorized access to or inability to use or
communicate — with, "electronic data
processing equipment,” "electronic media and
data," "electronic data," computer resources,
electronic devices, computer system,
computer network or equipment; or

c. Misappropriation, transfer or copying of any
property, "money," "securities" or "stock,"
including without limitation, the use of any
computer to cause such misappropriation,
transfer or copying;

"Malicious Code" means any data, computer
program, software, firmware or computer code
designed to cause or result in, or that does cause
or result in (whether designed to do so or not), any
“electronic data peril," including without limitation,
computer viruses, worms or Trojan horses.

“Mass Attack Malware" means any “malicious
code":

a. Capable of replicating or mutating;

b. Propagating, spreading or moving to other
"electronic data processing equipment,"
“electronic media and data," "electronic data,”
electronic devices, mecia, computer systems,
equipment or computer networks, including
without limitation, by attaching to applications,
e-mails, e-mail attachments or otherwise;

c. Designed to exploit a vulnerability that is
common to or present on more than one
"electronic data processing equipment,"
"electronic media and data," "electronic data,"
electronic devices, media, computer systems,
equipment or computer networks; or

d. That infects, is stored upon, exists within or
resides on more than one “electronic data
processing equipment,” "electronic media and
data,” "electronic data," electronic device,
media, computer system, equipment or
computer network.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Filed 09/15/20 Page 34 of 60

Page 034

SB-146801-I
(Ed. 04-14)

“Mass System Penetration" means any "system
penetration" that:

a. Exploits, or is designed to exploit, a
vulnerability that is common to or present on
more than one "electronic data processing
equipment," “electronic media and data,"
"electronic data," electronic devices, media,
computer systems, equipment or computer
networks; or

b. Targets or exploits more than one “electronic
data processing equipment," “electronic
media and data," "electronic data,” electronic
device, media, computer system, equipment
or computer network.

"System Penetration" means any access to or
use of any "electronic data processing
equipment," "electronic media and data,"
“electronic data," electronic device, computer
system, equipment or computer network intended
to cause or result in, or that does cause or result
in, any “electronic data peril," which is not directly
or indirectly enabled by “malicious code" and
which is achieved by a person without the use or
assistance, directly or indirectly, of "malicious
code.”

“Targeted Hacker Attack" means the corruption,
distortion, damaging, deletion or destruction of
your “electronic data" resulting from “targeted
system penetration" or "targeted malware."

“Targeted Malware" means any "malicious code"
that:

a. Is intended by a hacker to specifically infect,
or be stored or reside on, only your "electronic
data processing equipment";

b. Is incapable of replicating, mutating,
propagating, spreading or moving to other
"electronic data processing equipment,"
“electronic media and data," “electronic data,”
electronic devices, media, computer systems
or computer networks;

c. Does not infect or reside on any other
"electronic data processing equipment,"
“electronic media and data," "electronic data,"
computer system, electronic device, or
computer network that is not yours; and

d. Exploits a vulnerability that is unique fo, and
present on, only your "electronic data
processing ecuipment,” and such vulnerability
is not common to or present on any other
"electronic data processing equipment,"
computer, electronic device, medium,
computer system, equipment or computer
network.

Page 21 of 22
50020000560253139052959

UAC A

Case 2:20-cv-03360-GAM Document 9-3

9. "Targeted System Penetration" means “system
penetration” that is designed to target and exploit,
and that does target and exploit, a vulnerability
that is unique to, and present on, only your
“electronic data processing equipment,” and such

Filed 09/15/20 Page 35 of 60

Page 035

SB-146801-!
(Ed. 04-14)

vulnerability is not common to or present on any
other "electronic data processing equipment,"
computer, electronic device, medium, computer
system, equipment or computer network.

SB-146801-I Includes copyrighted material of Insurance Services Office, Inc., with its permission Page 22 of 22

(Ed. 04-14)

 
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 36 of 60

Page 036
SB146802E

CNA (Ed. 6-16)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

BUSINESS INCOME AND EXTRA EXPENSE

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
The following coverage is added to your Businessowners Special Property Coverage Form under Paragraph A. Coverage.
Business Income and Extra Expense

Business Income and Extra Expense is provided at the premises described in the Declarations when the Declarations
show that you have coverage for Business Income and Extra Expense.

1. Business Income
a. Business income means:
(1) Net Income (Net Profit or Loss before Income taxes) that would have been earned or incurred, including:
(a) "Rental Value"; and
(b) "Maintenance Fees," if you are a condominium association; and

(2) Continuing normal operating expenses incurred, including payroll, subject to 90 day limitation if indicated on
the Declaration page.

b. We will pay for the actual loss of Business Income you sustain due to the necessary "suspension" of your
"operations" during the “period of restoration." The "suspension" must be caused by direct physical loss of or
damage to property at the described premises. The loss or damage must be caused by or result from a Covered
Cause of Loss. With respect to loss of or damage to personal property in the open or personal property in a
vehicle, the described premises include the area within 1,000 feet of the site at which the described premises are
located.

c. Your loss of Business Income is covered up to 30 consecutive days when caused as a direct result of damage, by
a Covered Cause of Loss, to property adjacent to your premises.

d. With respect to the requirements set forth in Paragraph b. above, if you rent, lease or occupy only part of the site
at which the described premises are located, the described premises means:

(1) The portion of the building which you rent, lease or occupy; and

(2) Any area within the building or on the site at which the described premises are located, if that area services,
or is used to gain access to, the described premises.

e. Property in Transit

(1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur during
the "period of restoration" due to direct physical loss of or damage to:

(a) Your business personal property; or
(b) Personal property of others in your care, custody or control;
while such property in the due course of transit.

if caused by such loss or damage to property in the due course of transit, we will also pay for the actual loss
of Business Income you sustain during the additional period of coverage provided under the Extended
Business Income Additional Coverage.

(2) Insurance under this Additional Coverage applies only if the loss or damage to the property in transit is
caused by a Covered Cause of Loss. Insurance under this Additional Coverage does not apply to any loss of
Business Income or Extra Expense due to loss of or damage to:

 

 

 

SB146802E (Ed. 6-16)
Page 1 of 3

Copyright, CNA All Rights Reserved.

 
50020000560253139052860

LT

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 37 of 60

Page 037
SB146802E

CMA (Ed. 6-16)

(a) Vehicles or self propelled machines (including motor vehicles, trailers, aircraft, watercraft and similar
conveyances) unless such vehicles are themselves in the due course of transit in or on another
transporting conveyance;

(b) Property while waterborne, except in regular ferry operations in the course being moved by other means
of transportation;

(c) Property shipped by mail;
(d) Contraband, or property in the course of illegal transportation or trade;

(e) Import shipments that have not been unloaded from any importing aircraft or watercraft, or that are under
the protection of marine insurance;

(f) Export shipments once loaded on board exporting aircraft or watercraft, or under the protection of marine
insurance; or

(g) Properly sold by you under conditional sale, trust agreement, installment payment or other deferred
payment plan, after delivery to customers.

(3) The most we will pay for loss under this Additional Coverage is $10,000 unless a different Limit of Insurance
is shown in the Declarations for Property in Transit - Business income and Extra Expense.

2. Extra Expense

a. Extra Expense means reasonable and necessary expenses you incur during the "period of restoration" that you
would not have incurred if there had been no direct physical loss of or damage to property caused by or resulting
from a Covered Cause of Loss.

b. We will pay Extra Expense (other than the expense to repair or replace property) to:

(1) Avoid or minimize the “suspension” of business and to continue "operations" at the described premises or at
replacement premises or temporary locations, including relocation expenses and costs to equip and operate
the replacement premises or temporary locations; or

(2) Minimize the "suspension" of business if you cannot continue "operations."

c. We will also pay Extra Expense (including Expediting Expenses) to repair or replace the property, but only to the
extent it reduces the amount of loss that otherwise would have been payable under Paragraph 1. Business
Income above.

3. Extended Business Income

If the necessary “suspension” of your “operations” produces a Business Income loss payable under Paragraph 1.
Business Income above, we will also pay for the actual loss of Business Income you sustain during the period that:

a. Begins on the date property is actually repaired, rebuilt or replaced and "operations are resumed; and
b. Ends on the earlier of:

(1) The date you could restore your "operations” with reasonable speed, to the level which would generate the
Business Income amount that would have existed if no direct physical loss or damage occurred; or

(2) Sixty consecutive days after the date determined in paragraph a. above.

However, this extended Business Income does not apply to loss of Business Income incurred as a result of
unfavorabie business conditions caused by the impact of the Covered Cause of joss in the area where the
described premises are located.

4. Ifthe Declarations show for Business Income and Extra Expense:

a. Actual loss sustained for 12 consecutive months, then we will pay for loss of Business Income and Extra Expense
that occurs within 12 consecutive months following the date of direct physical loss or damage; or actual loss
sustained for the number of months shown on the Declaration page; or

h. Subject fo a. above, if a maximum dollar limit is shown on the Neclarations page, then we will pay actual loss
sustained up to a maximum dollar limit, for the loss of Business Income and Extra Exponse.

 

 

SB146802E (Ed. 6-16)
Page 2 of 3

Copyright, CNA Ail Rights Reserved.
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 38 of 60

Page 038
SB146802E

CAVA (Ed. 6-16)

5. "Electronic Data Processing Equipment" and "Electronic Media and Data”

a. "Electronic data processing equipment" and "electronic media and data" shall be considered covered property as
referenced in this Coverage Part.

b. We shall not be liable for any payment for the Extra Expense you incur, and loss of Business Income you sustain,
during the first 12 hours following the start of a necessary "suspension" of your "operations" during the "period of
restoration" that is caused by direct physical loss of or damage to "electronic data processing equipment" or
“electronic data and media" at the described premises; or at the premises of a 3rd party vendor who is managing
or controlling your "electronic data processing equipment" on your behalf, provided, however, if the Business
Income And Extra Expense — 72 Hour Deductible endorsement is part of this policy, the 72 hour deductible stated
in that endorsement shail apply with respect to this sub-paragraph 5.b. instead of the 12 hour deductible set forth
above.

All other terms and conditions of the Policy remain unchanged.

 

 

 

SB146802E (Ed. 6-16)
Page 3 of 3

Copyright, CNA Ail Rights Reserved.
50020000560253139052961

LY

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 39 of 60

CNA

Page 039

SB-146803-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SEASONAL INCREASE

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form:

Subject to the Exclusions, Conditions and Limitations 2.
of this policy, you may extend this insurance as
indicated below.

Unless otherwise stated, payments made under the
following coverage will not increase the applicable
Limits of Insurance.

1. The Limit of Insurance for Business Personal
Property shown in the Declarations will
automatically increase by 25%, or the amount

SB-146803-A
(Ed. 01/06)

shown in the Declarations to provide for seasonal
variations.

This increase will apply only if the Limit of
Insurance shown for Business Personal Property
in the Declarations is at least 100% of your
average monthly vaiues during the lesser of:

a. The 12 months immediately preceding the
date of the loss or damage occurs; or

b. The period of time you have been in business
at the location where the loss or damage
occurs, on the date the loss or damage
occurs.

Page 1 of 1

 
Case 2:20-cv-03360-GAM Document 9-3

CNA

Filed 09/15/20 Page 40 of 60

Page 040

SB-146804-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ARSON & THEFT REWARD

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Section A.5.
Additional Coverages.

Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the

applicable Limits of Insurance. 2.

Arson and Theft Reward

1. We will pay for reasonable expenses you incur for
rewards that lead to:

SB-146804-A
(Ed. 01/06)

a. An arson conviction in connection with a
covered fire or explosion loss; or

b. A "theft" conviction in connection with a
covered "theft" loss.

The most we will pay under this Additional
Coverage in connection with a particular loss is
$5,000.

Page ‘| of 1
50020000560253139052962

UAC A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 41 of 60

Page 041
$B146805B

CNA ee

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CLAIM DATA EXPENSE
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners Special Property Coverage under Section A.5. Additional
Coverages:

Unless otherwise stated, payments made under the following Additional Coverage is in addition to the applicable Limit of
Insurance.

Claim Data Expense

1. We will pay the reasonable and necessary expenses you incur in preparing claim data when we require such data
or we request you prepare income statements to show the extent of covered loss or damage. This includes the
cost of taking inventories, making appraisals, preparing income statements, and preparing other documentation.

2. Under this Additional Coverage, we will not pay for:
a. Any fees, costs or expenses incurred, directed or billed by or payable to:
(1) attorneys, public adjusters, loss adjusters, loss consultants or their associates or subsidiaries; or

(2) insurance brokers or agents, or their associates or subsidiaries, including related forensic accounting
services, without our written consent prior to such expenses being incurred.

b. Any costs incurred in connection with Paragraph E.2. Appraisal.

3. The most we will pay for preparation of claim data under this Additional Coverage in any one occurrence is $5,000
regardless of the number of premises involved.

All other terms and conditions of the Policy remain unchanged.

 

SB146805B (Ed. 6-16)
Page 1 of 1

Copyright, CNA All Rights Reserved.
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 42 of 60

CHA

Page 042

SB-146806-B
(Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
DEBRIS REMOVAL

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.5.
Additional Coverages.

3.
Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the
applicable Limit of Insurance.
Debris Removal
1. We will pay your expense to remove debris of
Covered Property, other than outdoor trees,
shrubs, plants and lawns as described in the
Outdoor Trees, Shrubs, Plants and Lawns
Coverage Extension, caused by or resulting from 4

a Covered Cause of Loss that occurs during the
policy period. The expenses will be paid only if
they are reported to us within 180 days of the date
of direct physical loss or damage

2. Debris Removal does not apply to costs to:

a. Extract "pollutants" from land or water; or

SB-146806-B
(Ed. 01/08)

b. Remove, restore or replace polluted land or
water.

Except as provided in Paragraph 4. below,
payment for Debris Removal is included within the
applicable Limit of Insurance shown in the
Declarations. The most we will pay under this
Additional Coverage is 25% of:

a. The amount we pay for the direct physical
loss or damage to Covered Property; plus

b. The deductible in this Coverage Form
applicable to that loss or damage.

When the debris removal expense exceeds the
25% limitation in Paragraph 3. above or when the
sum of the debris removal expense and the
amount we pay for the direct physical loss of or
damage to Covered Property exceeds the
applicable Limit of Insurance, we will pay up to an
additional $25,000, or the limit shown in the
Declarations, for debris removal expense in any
one occurrence, at each described premises.

Page 1 of 1
§0020000560253139052963

CANUTE

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 43 of 60

Page 043
SB146807E

CHA (Ed. 6-16)

EMPLOYEE DISHONESTY

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners Special Property Coverage Form under Paragraph A.5.
Additional Coverages:

Unless otherwise stated, payments under the following Additional Coverage are in addition to the applicable Limit of
Insurance.

Employee Dishonesty
1. We will pay for loss of or damage to Business Personal Property resulting directly from "employee dishonesty."

We will pay for loss or damage you sustain through acts committed or events occurring during the Policy Period.
Regardless of the number of years this insurance remains in force or the number of premiums paid, no Limit of
insurance cumulates from year to year or period to period.

2. Paragraphs A.2.m., A.2.n., A.2.p., B.1.k., B.2.h., B.2.i., B.2.n. and B.2.0. do not apply to this Additional
Coverage.

3. We will not pay for loss resulting from the dishonest acts of any "employee" if coverage for that "employee" was
either cancelled or excluded from any previous insurance of yours providing "employee dishonesty" coverage.

4. This Additional Coverage is cancelled as to any “employee” immediately upon discovery by:
a. You; or

tou

b. Any of your partners, "members,
“employee,”

managers," officers, directors or trustees not in collusion with the

of any fraudulent dishonest act committed by that "employee" before or after being employed by you.

5. We will pay for covered loss or damage only if discovered no later than one year from the end of the Policy
Period.

6. The most we will pay for loss under this Additional Coverage in any one occurrence is the limit shown on the
Declarations regardless of the number of premises involved.

7. With respect to this Additional Coverage, occurrence means all loss or damage caused by or involving the same
"employee(s)" whether the result of a single act or series of acts.

8. If, during the period of any prior "Employee Dishonesty" insurance, you (or any predecessor in interest) sustained
loss or damage that you could have recovered under that insurance, except that the time within which to discover
loss or damage has expired, we will pay for it under this Additional Coverage, subject to the following:

a. This insurance became effective at the time of cancellation or termination of the prior insurance; and

b. The loss or damage would have been covered by this insurance had it been in effect when the acts or events
causing the loss or damage were committed or occurred.

9. The insurance provide under paragraph 8. above is part of, not in addition to the Limit of Insurance described in
Paragraph 6. above and is limited to the lesser of the amount recoverable under:

a. This Additional Coverage, as of its effective date; or
b. The prior “Employee Dishonesty" insurance, had it remained in effect.

10. We will not pay for loss or damage under this endorsement until the amount of loss or damage in any one
occurrence exceeds $250. We will then pay the amount of loss or damage in excess of the $250 up to the Limit of
Insurance.

 

SB146807E (Ed. 6-16):
Page 1 of 2

Copyright, CNA All Rights Reserved.
CNA

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 44 of 60

Page 044

SB146807E
(Ed. 6-16)

11. Under PROPERTY DEFINITIONS, and only for the purpose of the coverage provided by this Employee
Dishonesty Additional Coverage, the definition of "employee" is deleted and replaced by the following:

“Employee(s)" means:

a.

Any natural person:

(1) While in your service (and for 30 days after termination of service); and

(2) Whom you compensate directly by salary, wages or commissions; and

(3) Whom you have the right to direct and control while performing services for you.

Any natural person employed by an employment contractor while that person is subject to your direction and
control and performing services for you excluding, however, any such person while having custody of
property outside the premises.

Any natural person, whether or not compensated, while performing services for you as a member or
chairperson of any committee.

Your natural person director or trustee while acting as a member of any of your elected or appointed
committees to perform on your behalf specific, as distinguished from general, directorial acts.

But "employee" does not mean any agent, broker, factor, commission merchant, consignee, independent
contractor or representative of the same general character.

All other terms and conditions of the Policy remain unchanged.

 

 

$B146807E (Ed. 6-16):

Page 2 of 2

Copyright, CNA All Rights Reserved.

 
§0020000560253139052964

FAUT

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 45 of 60

CNA

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Page 045

SB-146808-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXPEDITING EXPENSES

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.5.
Additional Coverages,

Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the
applicable Limits of Insurance.

Expediting Expenses

1.

in the event of direct physical loss of or damage to
Covered Property caused by or resulting from a
Covered Cause of Loss, we will pay for the
reasonabie and necessary additional expenses
you incur to make temporary repairs, expedite
permanent repairs, or expedite permanent

SB-146808-A
(Ed. 01/06)

replacement, at the premises sustaining loss or
damage. Expediting expenses include overtime
wages and the extra cost of express or other rapid
means of transportation. Expediting expenses do
not include expenses you incur for the temporary
rental of property or temporary replacement of
damaged property.

With respect to this Additional Coverages,
“preakdown" to "covered equipment” will not be
considered a Covered Cause of Loss, even if
otherwise covered elsewhere in this Policy.

The most we will pay under this Additional
Coverage in any one occurrence is $25,000,
regardless of the number of premises involved.

Page 1 of 1

 
Case 2:20-cv-03360-GAM Document 9-3

CHA

Filed 09/15/20 Page 46 of 60

Page 046

SB-146809-C
(Ed. 07/09)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FINE ARTS

This endorsement modifies insurance provided under the following:

BUSINESS OWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.5.
Additional Coverages.

Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the
applicable Limits of Insurance.

Fine Arts

1. When a Limit of Insurance is shown in the
Declarations for Building or Business Personal
Property at any described premises, we will pay
for direct physical loss of or damage to "fine arts"
which are owned by:

a. You; or
b. Others and in your care, custody or control:

caused by or resulting from a Covered Cause of
Loss, including while on exhibit, or in transit,
anywhere within the Coverage Territory.

2. The breakage limitation under Paragraph A.4.b.(2)
does not apply to this Additional Coverage. 4.

3. The following exclusions apply to this Additional
Coverage:

a. We will not pay for loss or damage caused by 5.
or resulting from wear and tear, any quality in
the property that causes it to damage or
destroy itself, gradual deterioration, insects,
birds, rodents or other animals:

b. We will not pay for loss or damage caused by
or resulting from dampness or dryness of
atmosphere, or changes in extremes of
temperature;

SB-146809-C
(Ed. 07/09)

c. We will not pay for loss or damage cause by
or resuiting from any repairing, restoration or
retouching process;

d. We will not pay for loss or damage cause by
or resulting from faulty packing;

Paragraph B.1.b. Earth Movement;
Paragraph B.1.c. Governmental Action:
Paragraph B.1.d. Nuclear Hazard:

> a = o

Paragraph B.1.f. War and Military Action;
Paragraph B.1.g. (1), (2) and (4) Water;
j. Paragraph B.1.h. Neglect; and

k. Paragraph B.2.g. Frozen Plumbing

No other exclusions in Paragraph B. Exclusions
apply to this Additional Coverage. However, if any
exclusions are added by endorsement to this
policy, such exclusions will apply to this Additional
Coverage.

The most we pay for loss or damage under this
Additional Coverage in any one occurrence is
$25,000, or the amount shown in the Declarations
for “fine arts," whichever is greater.

This Additional Coverage does not apply to
property:

a. While in the custody of the United States
Postal Service;

b. After delivery to customers.

Page 1 of 4

 
50020000560253139052965

IRIAN A A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 47 of 60

Page 047

SB-146810-A
/s\ (Ed, 01/06)

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FIRE DEPARTMENT SERVICE CHARGE

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners When the fire department is called to save or protect
Special Property Coverage Form under Paragraph A.5. Covered Property from a Covered Cause of loss, we
Additional Coverages. will pay up to $25,000 for your liability for fire

Unless otherwise stated, payments made under this department service charges:

following Additional Coverage is in addition to the 1. Assumed by contract or agreement prior to loss;
applicable Limit of Insurance. or

2. Required by local ordinance.

SB-146810-A Page 1 of 1
(Ed. 01/06)

 
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 48 of 60

CA

Page 048

SB-146811-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FIRE PROTECTIVE EQUIPMENT DISCHARGE

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.5.
Additional Coverages.

Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the
Applicable Limits of Insurance.

1. If fire protective equipment discharges
accidentally or to control a Covered Cause of
Loss, we will pay your cost to:

SB-146811-A
(Ed. 01/06)

a. Refill or recharge the system with the
extinguishing agents that were discharged;
and

b. Replace or repair faulty valves or controls
which caused the discharge.

The most we will pay under this Additional
Coverage in any one occurrence is $10,000,
regardless of the number of premises involved.

Page 1 of 4
50020000560253139052966

ECM EA A

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 49 of 60

CNA

This endorsement modifies insurance provided under the following:

Page 049

SB-146812-C
(Ed. 04/10)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FORGERY AND ALTERATION

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.5.
Additional Coverages.

Unless otherwise stated, payment made under the
following Additional Coverage is in addition to the
applicable Limits of Insurance.

Forgery and Alteration

1.

We will pay for loss resulting directly from "forgery" or
alteration of, on, or in any check, draft, promissory
note, bill of exchange, or similar written promise, order
or direction to pay a sum certain money, made or
drawn by or drawn upon you, or made or drawn by one
acting as an agent or claiming to have been so made
or drawn.

We will consider signatures that are produced or
reproduced electronically, mechanically or by facsimile
the same as handwritten signatures.

We will pay for joss that you sustain through acts
committed or events occurring during the Policy
Period. Regardless of the number of years this
insurance remains in force or the number of premiums
paid, no Limit of Insurance cumulates from year to
year or period to period.

We will not pay for loss resulting from any dishonest or
criminal acts committed by your or any of your
partners, “employees,” "members," "managers,"
officers, directors or trustees whether acting alone or
in collusion with other persons.

We will pay for covered loss discovered no later than
one year from the end of the Policy Period.

The most we will pay for loss under this Additional
Coverage in any one occurrence is the limit shown on
the Declarations regardiess of the number of premises
involved.

With respect to this Additional Coverage, occurrence
means all loss caused by any person, or in which that
person is concerned or implicated, either resulting
from a single act or any number of such acts, whether
the loss involves one or more instruments.

SB-146812-C
(Ed. 04/10)

6.

10.

if, during the period of any prior Forgery or Alteration
insurance, you (or any predecessor in interest)
sustained ioss or damage that you could have
recovered under that insurance, except that the time
within which to discover loss or damage has expired,
we will pay for it under this Additional Coverage
provided:

a. This insurance became effective at the time of
cancellation or termination of the prior insurance;
and

b. The loss would have been covered by this
insurance had it been in effect when the acts or
events causing the loss were committed or
occurred,

The insurance provided under Paragraph 6. above is
part of, and not in addition to the limit described in
Paragraph 4. above and is limited to the lesser of the
amount recoverabie under:

a. This Additional Coverage up to the applicable
Limit of Insurance under this Policy, as of its
effective date; or

b. The prior Forgery or Alteration insurance, had it
remained in effect.

If you are sued for refusing to pay any covered
instrument described in Paragraph 1. above on the
basis that it has been forged or altered, and you have
our written consent to defend against the suit, we will
pay any reasonable legal expenses that you incur and
pay in that defense. The amount we pay for these
legal expenses will be part of and not in addition to the
limit described in Paragraph 4. above.

The following definition is added:

"Forgery" means the signing of the name of another
person or organization with intent to deceive; it does
not mean a signature which consists in whole or in
part of one’s own name signed with or without
authority, in any capacity for any purpose,

Paragraphs B.2.i., and B.2.n. do not apply to this
Additional Coverage.

Page 1 of 1
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 50 of 60
Page 050

SB-146813-B
CNA (Ed. 04/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
NEWLY ACQUIRED OR CONSTRUCTED PROPERTY

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners 2. Business Personal Property
Special Property Coverage Form under Paragraph A.5.

Additional Coverages. a. When a Limit of Insurance is shown in the

Declarations for Business Personal Property at

Unless otherwise stated, payments made under the any described premises, we will pay for direct
following Additional Coverage is in addition to the physical loss of or damage to the following
appiicable Limits of Insurance. property caused by or resulting from a Covered

Newly Acquired or Constructed Property Cause of Loss:

(1) Business Personal Property, including such

1. Buildings property that you newly acquire, at a building
a. We will pay for direct physical loss of or damage you acquire by purchase or lease at any
to the following property caused by or resulting premises, including those premises shown in
from a Covered Cause of Loss: the Declarations; and
(1) Your: (2) Business Personal Property that you newly

acquire at a described premises.
(a) New buildings while being built on a 4 P

premises shown in the Declarations: b. The most we will pay for loss of or damage to

| . . ; Business Personal Property under this Additional

(b) New buildings while being built on newly Coverage in any once occurrence is $250,000 at
acquired premises; and each premises.

(i) intended for similar use as a building 3. Period of Coverage
described in the Declarations; or
a. With respect to insurance under this Additional

(ii) used as a warehouse Coverage, coverage will end when any of the

(c) Materials, equipment, supplies and following first occurs:
temporary structures used in connection (1) This policy expires;
with such builcings while they are being
built; or (2) 180 days expire after you acquire the property

or begin to construct the property;
(2) Buildings you acquire by purchase or lease at g property

any premises, including those premises (3) You report values to us; or

shown in the Deciarations. (4) The property is more specifically insured.

b. The most we will pay for loss of or damage to b
newly constructed buildings or newly acquired ,
buildings under this Additional Coverage in any
one occurrence is $1,000,000 at each premises.

We will charge you additional premium for values
reported to us from the date construction begins or
you acquire the property.

SB-146813-B Page 1 of 1
(Ed. 01/08)

 
50020000560253 139052967

EAC

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 51 of 60

CMA

Page 051

SB-146814-B
(Ed. 03/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ORDINANCE OR LAW

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Section A.5.
Additional Coverages.

Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the
applicable Limits of Insurance.

1. In the event of damage by a Covered Cause of
Loss to a building that is Covered Property, we will
pay for:

a. Loss in value of the undamaged portion of the

building as a consequence of enforcement of 4.

the minimum requirements of any ordinance
or law that requires the demolition of
undamaged parts of the same building;

b. Demolition cost, meaning the cost to demolish
and clear the site of undamaged parts of the
same building as a consequence of
enforcement of the minimum requirements of
any ordinance or law that required demolition
of such undamaged property; and

c. The increased cost of construction, meaning
the increased cost to repair, rebuild or
reconstruct the property as a consequence of
enforcement of the minimum requirements of
any ordinance or law. This increased cost of
construction coverage applies only if:

(1) The building is insured for replacement
cost;

(2) The building is repaired, rebuilt or
reconstructed; and

(3) The repaired, rebuilt or reconstructed
building is intended for similar occupancy
as the current building, unless otherwise
required by zoning or land use ordinance
or law.

2. The ordinance or law referred to in this Additional
Coverage is an ordinance or law that:

a. Regulates the demolition, construction or
repair of buildings, or establishes zoning or
land use requirements at the described
premises; and

b. Is in force at the time of the loss.
3. We will not pay under this Additional Coverage for:

a. Loss due to any ordinance or law that:

SB-146814-B
(Ed. 03/06)

(1) You were required to comply with before
the loss, even if the building was
undamaged; and

(2) You failed to comply with; or

Costs associated with the enforcement of any
ordinance or law that requires any insured or
other to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in any
way respond to, or assess the effects of
"pollutants."

Paragraph B.1.a. does not apply to this Additional

Coverage.

Subject to the limit described in Paragraph 6.
below:

a. The insurance provided under this Additional

Coverage for loss in value to the undamaged
portion of the building is limited as follows:

(1) If Replacement Cost Coverage applies
and the building is repaired or replaced
on the same or another premises, we will
not pay more than the lesser of:

(a) The amount you actually spend to
repair, rebuild or reconstruct the
undamaged portion of the building; or

(b) The amount it would cost to restore
the undamaged portion of the
building on the same premises and to
the same height, floor area, style and
comparable quality of the original
undamaged portion of the building; or

(2) If Replacement Cost Coverage applies
and the building is not repaired or
replaced, or if Replacement Cost
Coverage does not apply, we will not pay
more than the actual cash value of the
undamaged portion of the building at the
time of loss.

We will not pay more for demolition costs than
the amount you actually spend to demolish
and clear the site of the described premises.

The insurance provided under this Additional
Coverage for increased cost of construction is
limited as follows:

(1) If the building is repaired or replaced at
the same premises, or if you elect to

Page 1 of 2
(Version 1.0)

 
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 52 of 60

(2)

rebuild at another premises, the most we
will pay is the increased cost of
construction at the same premises; or

if the ordinance or law requires relocation
to another premises, the most we will pay
is the increased cost of construction at
the new premises.

6. The most we will pay for loss under this Additional
Coverage for the total of all coverages described

in:

SB-146814-B
(Ed. 03/06)

a.

Page 052

SB-146814-B
(Ed. 03/06)

Paragraph 1.a. above in any one occurrence
is the Building Limit at each described
premises shown in the Declarations, if this
coverage has been seiected and is indicated
on the Declarations.

Paragraph 1.b. and 1.c. above in any one
occurrence is $25,000 or the limit shown in
the Declarations, whichever is greater at each
described premises.

Page 2 of 2
(Version 1.0)

 
50020000560253139052968

IAC

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 53 of 60
Page 053
SB-146815-A

CHA (Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
OUTDOOR TREES, SHRUBS, PLANTS AND LAWNS

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners of trees, shrubs or plants) and lawns located at the
Special Property Coverage Form under Section A.5. described premises caused by or resulting from a
Additional Coverages. Covered Cause of Loss.
Unless otherwise stated, payments made under the 2. The most we will pay for loss or damage under
following Additional Coverage is in addition to the this Additional Coverage in any one occurrence is
applicable Limits of Insurance. $3,000 at each described premises.
Outdoor Trees, Shrubs, Plants and Lawns 3. Debris removal, because of covered foss or
damage to outdoor trees, shrubs, plants and
1. We will pay for direct physical loss of or damage lawns, is included within the limits described in
to outdoor trees, shrubs, plants (other than "stock" Paragraph 2. above.
SB-146815-A Page 1 of 1

(Ed, 01/06)

 
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 54 of 60

CVA

Page 054

SB-146816-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
POLLUTANT CLEAN UP AND REMOVAL

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Property Coverage Form under Paragraph A.5. Additional

Coverages. 2.
Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the 3

applicable Limits of Insurance.
Pollutant Clean Up and Removal

1. We will pay your necessary and reasonable
expense to extract "pollutants" from land or water
at the described premises if the discharge, A.
dispersal, seepage, migration, release or escape
of the "pollutants" is caused by or results from
"specified causes of loss" that occurs:

a. On the described premises;
b. To Covered Property; and

SB-146816-A
(Ed. 01/06)

c. During the policy period.

The expenses will be paid only if they are reported
to us in writing within 180 days of the date on
which the "specified cause of loss" occurs.

This Additional Coverage does not apply to costs
to test for, monitor or assess the existence,
concentration or effects of "pollutants." But we will
pay for testing which is performed in the course of
extracting the "poilutants" from the land or water.

The most we will pay under this Additional
Coverage is $25,000 for the sum of all covered
expenses arising out of all Covered Causes of
Loss occurring during each separate 12 month
period of this policy beginning with the effective
date of this policy. This amount applies regardless
of the number of premises involved.

Paye 1 of 4

 
50020000560253139052969

EAU

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 55 of 60

Page 055
SB-146817-A

CVA (Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PRESERVATION OF PROPERTY

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners 2. Coverage under this Additional Coverage will end
Special Property Coverage Form under Paragraph A.5. when any of the following first occurs:

Additional Coverages. a. When the policy is amended to provide

Unless otherwise stated, payments made under the insurance at the new location;
following Additional Coverage is in addition to the

applicable Limits of Insurance. b. The property is returned to the original

described premises:

Preservation of Property c. 90 days expire after the property is first

1. If it is necessary to move Covered Property from moved; or
the described premises to preserve it from loss or
damage by a Covered Cause of Loss, we will pay
for: 3. Payments under this Additional Coverage are

subject to and not in addition to the applicable

Limit of Insurance,

d. This policy expires.

a. Any direct physical loss or damage to this
property:
(1) While it is being moved; or
(2) Temporarily stored at another location
only if the loss or damage occurs within

90 days after the property is first moved:
and

b. The costs incurred to:

(1) Remove such property from the described
premises; and

(2) Return such property to the described
premises.

SB-146817-A Page 1 nf 4
(Ed. 01/06)

 
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 56 of 60
Page 056

SB-146818-A
CAA (Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
TEMPORARY RELOCATION OF PROPERTY

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners premises is being renovated or remodeled, we will
Special Property Coverage Form under Paragraph A.5. pay for loss or damage to that stored property:
Additional Coverages. a. Caused by or resulting from a Covered Cause
Unless otherwise stated, payments made under the of Loss,

following Additional Coverage is in addition to the b. Up to $50,000 at each temporary location:

applicabie Limits of Insurance. and

Temporary Relocation of Property c. During the storage period of up to 90

1. If Covered Property is removed from the described consecutive days but not beyond expiration of
premises and stored temporarily at a location you this policy.

own, lease or operate while the described 2. This Additional Coverage does not apply if the
stored property is more specifically insured.

SB-146818-A Page 1 of 1
(Ed. 01/06)

 
50020000560253139052970

EO

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 57 of 60

CNA

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Page 057

SB-146819-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
WATER DAMAGE, OTHER LIQUIDS, SOLDER OR MOLTEN MATERIAL DAMAGE

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.5.
Additional Coverages.

Unless otherwise stated, payments made under the
following Additional Coverage is in addition to the
applicable Limits of Insurance.

Water Damage, Other Liquids, Solder or Molten
Material Damage

1.

If loss or damage caused by or resulting from
covered water or other liquid, solder or molten
material damage loss occurs, we will also pay the
cost fo tear out and replace any part of the
building or structure to repair damage to the

SB-146819-A
(Ed. 01/06)

system or appliance from which the water or other
substance escapes.

We will not pay the cost to repair any defect to a
system or appliance from which the water, other
liquid, solder or molten material escapes. But we
will pay the cost to repair or replace damaged
parts of fire extinguishing equipment if the
damage:

a. Results in discharge of any substance from
an automatic fire protection system; or

b. Is directly caused by freezing.

Payments made under this Additional Coverage
are subject to and not in addition to the applicable
Limit of Insurance.

Page 1 of 1

 
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 58 of 60

CHA

Page 058

SB-146820-C
(Ed. 06/11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ACCOUNTS RECEIVABLE

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Accounts Receivable

1. When a Limit of Insurance is shown in the
Deciarations for Building or Business Personal
Property at the described premises, you may
extend that insurance to apply to loss, as
described in Paragraph 2. below, due to direct
physical loss of or damage to your records of
accounts receivable (including those on electronic
data processing media) caused by or resulting
from a Covered Cause of Loss. Credit card
company media will be considered accounts
receivable until delivered to the credit card
company.

2. We will pay for:

a. All amounts due from your customers that you
were unable to collect;

b. Interest charges on any loan required to offset
amounts you are unable to collect pending our
payment of these amounts;

¢. Collection expenses in excess of your normal 4.
collection expenses that are made necessary
by the loss or damage; and
d. Other reasonable expenses that you incur to
re-establish your records of accounts
receivable. S.
3. The following exclusions apply to this Coverage
Extension:
a. We will not pay for loss caused by or resulting
from bookkeeping, accounting or billing errors
or omissions: 6.

SB-146820-C
(Ed. 06/11)

b. We will not pay for loss that requires an audit
of records or any inventory computation to
prove its factual existence:

c. We will not pay for loss caused by or resulting
from alteration, falsification, concealment or
destruction of records of accounts receivable
done to conceal the wrongful giving, taking or
withholding of money, securities or other
property. But this exclusion applies only to the
extent of wrongful giving, taking or
withholding;

Paragraph B.1.b. Earth Movement;
Paragraph B.1.c. Governmental Action;
Paragraph B.1.d. Nuclear Hazard:
Paragraph B.1.f. War and Military Action:
Paragraph B.1.g. (1), (2), and (4) Water;
i. Paragraph B.1.h. Neglect; and

> oO * © oO

j. Paragraph B.2.i. False Pretense;

No other exclusions in Paragraph B. Exclusions
apply to this Coverage Extension. However, if any
exclusions are added by endorsement to this
Policy, such exclusions will apply to this Coverage
Extension.

The most we will pay under this Coverage
Extension for loss of or damage to records of
accounts receivable in any one occurrence while
in transit or at a premises other than the described
premises is $25,000.

The most we will pay under this Coverage
Extension for loss of or damage to records of
accounts receivable in any one occurrence at
each described premises is $25,000 or the
amount shown in the Declarations for Accounts
Receivable, whichever is greater.

Payments made under this Coverage Extension
are in addition to the applicable Limits of
Insurance.

Page 1 of 1

 
50020000560253139052971

EAU

Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 59 of 60

CNA

This endorsement modifies insurance provided under the following:

Page 059

SB-146821-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
APPURTENANT BUILDINGS AND STRUCTURES

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Appurtenant Buildings and Structures

1.

When a Limit of Insurance is shown in the
Declarations for Building at the described premises,
you may extend that insurance to apply to direct
physical loss of or damage to incidental appurtenant
buildings or structures, within 1,000 feet of that
described premises, caused by or resulting from a
Covered Cause of Loss.

When a Limit of Insurance is shown in. the
Declarations for Business Personal Property at the
described premises, you may extend that insurance to
apply to direct physical loss of or damage to Business
Personal Property within incidental appurtenant
buildings or structures within 1,000 feet of that

SB-146821-A
(Ed. 01/06)

described premises, caused by or resulting from a
Covered Cause of Loss.

Incidental appurtenant buildings or structures include:
a. Storage buildings;

b. Carports;

c. Garages;

d. Pump houses; or

e. Above ground tanks;

Which have not been specifically described in the
Declarations.

The most we will pay for loss or damage under this
Coverage Extension in any one occurrence for any
combination of loss of or damage to Building and
Business Personal Property is $50,000, regardless of
the number of described premises involved.

Payments made under this Coverage Extension are in
addition to the applicable Limits of Insurance.

Page 1 of 1

 
Case 2:20-cv-03360-GAM Document 9-3 Filed 09/15/20 Page 60 of 60

CNA

Page 060

SB-146822-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
BUILDING GLASS

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Building Glass
1. If:
You are the building owner; and

b. A Limit of Insurance is shown in the
Declarations for Building at the described
premises;

you may extend that insurance to apply to direct
physical loss of or damage to all exterior and
interior building glass caused by or resulting from
a Covered Cause of Loss, including glass
breakage and damage to glass by chemicals
accidentally or maliciously applied to glass. If a
specific deductible has been selected for building
glass as shown on the Declarations we will apply
that deductible to any covered loss. If no
deductible is selected for building glass, the policy
deductible will be applied to covered building
glass losses.

2. If:
You are a tenant;

b. A Limit of Insurance shown in the
Declarations for Building or Business
Personal Property at the described premises;
and

c. You are contractually obligated to repair or
replace building glass at the described
premises;

you may extend that insurance to apply to direct
physical loss of or damage to all exterior and
inferior building glass caused by or resulting from
a Covered Cause of Loss, including glass

SB-146822-A
(Ed. 01/06)

breakage and damage to glass by chemicals
accidentally or maliciously applied to glass. If a
specific deductible has been selected for building
glass as shown on the Declarations we will apply
that deductible to any covered loss. If no
deductible is selected for building glass, the policy
deductible will be applied to covered building
glass losses.

We will also pay for necessary expenses. in
connection with loss or damage covered in
Paragraphs 1. or 2. above, incurred by you to:

a. Put up temporary plates or board up
openings;

b. Repair or replace encasing frames; and
c. Remove or replace obstructions.

The following exclusions apply to this Coverage
Extension:

a. We will not pay for loss or damage caused by
or resulting from:

(1) Wear and tear:

(2) Hidden or latent defect;

(3) Corrosion; or

(4) Rust;

Paragraph B.1.b. Earth Movement:
Paragraph B.1.c. Governmental Action;
Paragraph B.1.d. Nuclear Hazard;

o 29 5

Paragraph B.1.f. War and Military Action: and
f. Paragraph B.1.g. Water.

No other exclusions in Paragraph B. Exclusions
apply to this Coverage Extension. However, if any
exclusions are added by endorsement to this
Policy, such exclusions will apply to this Coverage
Extension.

Page 1 of 1

 
